 

Exhibit 10.1
 
EXECUTION VERSION
 
 
 
 
 
 
FIRST AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Dated as of April 25, 2011
Among
MEREDITH FUNDING CORPORATION as Seller,
MEREDITH CORPORATION, as Servicer,
FALCON ASSET SECURITIZATION COMPANY LLC,
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO
and
JPMORGAN CHASE BANK, N.A., as Agent
 

 

--------------------------------------------------------------------------------

 

 
Table of Contents
 
Page
ARTICLE I.    PURCHASE ARRANGEMENTS    1
Section 1.1    Purchase Facility    1
Section 1.2    Increases    2
Section 1.3    Decreases    2
Section 1.4    Payment Requirements    2
ARTICLE II.    PAYMENTS AND COLLECTIONS    3
Section 2.1    Payments    3
Section 2.2    Collections Prior to Maturity    3
Section 2.3    Repayment of Capital; Collections Following Maturity    4
Section 2.4    Application of Collections    5
Section 2.5    Payment Rescission    5
Section 2.6    Maximum Purchaser Interests    5
Section 2.7    Payments by Guarantor    6
ARTICLE III.    CONDUIT FUNDING    6
Section 3.1    CP Costs    6
Section 3.2    CP Costs Payments    6
Section 3.3    Calculation of CP Costs    6
ARTICLE IV.    FINANCIAL INSTITUTION FUNDING    6
Section 4.1    Financial Institution Funding    6
Section 4.2    Yield Payments    7
Section 4.3    Selection and Continuation of Tranche Periods    7
Section 4.4    Financial Institution Discount Rates    7
Section 4.5    Suspension of the Adjusted LIBO Rate    7
Section 4.6    Funding Agreement Fundings    8
ARTICLE V.    REPRESENTATIONS AND WARRANTIES    8
Section 5.1    Representations and Warranties of the Seller Parties    8
Section 5.2    Financial Institution Representations and Warranties    12
ARTICLE VI.    CONDITIONS OF PURCHASES    13
Section 6.1    Conditions Precedent to Initial Incremental Purchase    13
Section 6.2    Conditions Precedent to All Purchases and Reinvestments    13
ARTICLE VII.    COVENANTS    14
Section 7.1    Affirmative Covenants of The Seller Parties    14
Section 7.2    Negative Covenants of The Seller Parties    22
ARTICLE VIII.    ADMINISTRATION AND COLLECTION    23
Section 8.1    Designation of Servicer    23
Section 8.2    Duties of Servicer    24
Section 8.3    Collection Notices    25

 

--------------------------------------------------------------------------------

 

Section 8.4    Responsibilities of Seller    26
Section 8.5    Reports    26
Section 8.6    Servicing Fees    26
ARTICLE IX.    TERMINATION EVENTS    26
Section 9.1    Termination Events    26
Section 9.2    Remedies    28
ARTICLE X.    INDEMNIFICATION    29
Section 10.1    Indemnities by The Seller Parties    29
Section 10.2    Increased Cost and Reduced Return    31
Section 10.3    Other Costs and Expenses    32
ARTICLE XI.    THE AGENT    32
Section 11.1    Authorization and Action    32
Section 11.2    Delegation of Duties    33
Section 11.3    Exculpatory Provisions    33
Section 11.4    Reliance by Agent    33
Section 11.5    Non-Reliance on Agent and Other Purchasers    34
Section 11.6    Reimbursement and Indemnification    34
Section 11.7    Agent in its Individual Capacity    34
Section 11.8    Successor Agent    34
ARTICLE XII.    ASSIGNMENTS; PARTICIPATIONS    35
Section 12.1    Assignments    35
Section 12.2    Participations    36
Section 12.3    Federal Reserve    36
ARTICLE XIII.    LIQUIDITY FACILITY    37
Section 13.1    [Intentionally Deleted]    37
Section 13.2    [Intentionally Deleted]    37
Section 13.3    [Intentionally Deleted]    37
Section 13.4    [Intentionally Deleted]    37
Section 13.5    [Intentionally Deleted]    37
Section 13.6    Terminating Financial Institutions    37
ARTICLE XIV.    MISCELLANEOUS    38
Section 14.1    Waivers and Amendments    38
Section 14.2    Notices    39
Section 14.3    Ratable Payments    39
Section 14.4    Protection of Ownership Interests of the Purchasers    39
Section 14.5    Confidentiality    40
Section 14.6    Bankruptcy Petition    41
Section 14.7    Limitation of Liability    41
Section 14.8    CHOICE OF LAW    41
Section 14.9    CONSENT TO JURISDICTION    41
Section 14.10    WAIVER OF JURY TRIAL    42
Section 14.11    Integration; Binding Effect; Survival of Terms    42
Section 14.12    Counterparts; Severability; Section References    42
Section 14.13    JPMorgan Chase Roles    42

 

--------------------------------------------------------------------------------

 

Section 14.14    Characterization    43
Section 14.15    Amendment and Restatement    44
Section 14.16    CP Renewal Event    44
 
 
 
 

 

--------------------------------------------------------------------------------

 

                                                             
 
EXHIBITS AND SCHEDULES
 
Exhibit I *    Definitions
 
Exhibit II    Form of Purchase Notice
 
Exhibit III    Places of Business of the Seller Parties; Locations of Records;
Federal Employer Identification Number(s)
 
Exhibit IV    Names of Collection Banks; Collection Accounts
 
Exhibit V    Form of Compliance Certificate
 
Exhibit VI    [Intentionally Deleted]
 
Exhibit VII    Form of Assignment Agreement
 
Exhibit VIII    Credit and Collection Policy
 
Exhibit IX    [Intentionally Deleted]
 
Exhibit X    Form of Monthly Report
 
Schedule A    Commitments
 
Schedule B    Closing Documents
 
Schedule C    Special Concentration Limits
 
 
* Material Exhibit(s) included in this filing
 
 
 

 

--------------------------------------------------------------------------------

 

 
RECEIVABLES PURCHASE AGREEMENT
 
THIS FIRST AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as of April
25, 2011, is among Meredith Funding Corporation, a Delaware corporation
(“Seller”), Meredith Corporation, an Iowa corporation (“Meredith”), as initial
Servicer, the entities listed on Schedule A to this Agreement (together with any
of their respective successors and assigns hereunder, the “Financial
Institutions”), Falcon Asset Securitization Company LLC (“Conduit”) and JPMorgan
Chase Bank, N.A., as agent for the Purchasers hereunder or any successor agent
hereunder (together with its successors and assigns hereunder, the
“Agent”).  Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I.
 
PRELIMINARY STATEMENTS
 
On the Original Closing Date, the parties hereto entered into the Receivables
Purchase Agreement (the “Original Agreement”), pursuant to which (i) Seller has
transferred Purchaser Interests to the Purchasers from time to time, (ii)
Conduit purchased certain Purchaser Interests from Seller, and (iii) in the
event that Conduit declined to make a purchase, the Financial Institutions
agreed to purchase the related Purchaser Interests at the request of Seller.
 
On the Amendment Closing Date, the parties hereto desire to amend and restate
the Original Agreement as set forth below (such amended and restated agreement,
this “Agreement”).  Pursuant to this Agreement, Seller desires to transfer and
assign Purchaser Interests to Purchasers from time to time, and the Purchasers
shall purchase such Purchaser Interests from Seller.
 
JPMorgan Chase Bank, N.A. has been requested and is willing to act as Agent on
behalf of Conduit and the Financial Institutions in accordance with the terms
hereof.
 
 
ARTICLE I.                                
 
 
 
PURCHASE ARRANGEMENTS
 
Section 1.1        Purchase Facility.
 
(a)        Upon the terms and subject to the conditions hereof, Seller may, at
its option, sell and assign Purchaser Interests to the Agent for the benefit of
one or more of the Purchasers.  In accordance with the terms and conditions set
forth herein, Conduit may, at its option, instruct the Agent to purchase on
behalf of Conduit, or if Conduit shall decline to purchase, the Agent shall
purchase, on behalf of the Financial Institutions, Purchaser Interests from time
to time in an aggregate amount not to exceed at such time the lesser of (i) the
Purchase Limit and (ii) the aggregate amount of the Commitments during the
period from the date hereof to but not including the Facility Termination Date.
 
(b)        Seller may, upon at least 10 Business Days' written notice to the
Agent, terminate in whole or reduce in part, ratably among the Financial
Institutions, the unused portion of the Purchase Limit; provided that each
partial reduction of the Purchase Limit shall be in an amount equal to
$5,000,000 or an integral multiple thereof.
 
Section 1.2        Increases.  Seller shall notify the Agent no later than (i)
12:00 p.m., New York City time, on the third Business Day prior to the requested
purchase, in the case of any purchases where Yield is calculated based on the
Adjusted LIBO Rate or for which CP Costs will accrue, or (ii) 2:00 p.m., New
York City time, on the Business Day of the requested purchase, in the case of
any purchases where Yield is calculated based on the Alternate Base Rate, in
either case in the form set forth as Exhibit II hereto of each Incremental
Purchase (a “Purchase Notice”).  Each Purchase Notice shall be subject to
Section 6.2 hereof and, except as set forth below, shall be irrevocable and
shall specify the requested Purchase Price (which, in the case of (x) any
purchases where Yield is calculated based on the Adjusted LIBO Rate or for which
CP Costs will accrue, shall be a minimum amount of $500,000 and integer
multiples of $100,000 in excess thereof, and in the case of (y) any purchases
where Yield is calculated based on the Alternate Base Rate, shall be a minimum
amount of $50,000 and integer multiples of $10,000 in excess thereof) and date
of purchase and, in the case of an Incremental Purchase to be funded by the
Financial Institutions, the requested Discount Rate and Tranche
Period.  Following receipt of a Purchase Notice, the Agent will determine
whether Conduit agrees to make the purchase, it being understood that all
purchases hereunder shall be made by the Financial Institutions until such time
as the Agent gives written notice to the Seller that the Conduit will commence
funding

 

--------------------------------------------------------------------------------

 

Incremental Purchases and the requirements in Section 14.16 of this Agreement
have been satisfied (a “CP Renewal Event”).  If at any time after a CP Renewal
Event Conduit declines to make a proposed purchase, the Agent will promptly
notify Seller of such fact, whereupon Seller may cancel the Purchase Notice or,
in the absence of such a cancellation, the Incremental Purchase of the Purchaser
Interest will be made by the Financial Institutions.  On the date of each
Incremental Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI, Conduit or the Financial Institutions, as applicable,
shall wire transfer to the account specified in the applicable Purchase Notice,
in immediately available funds, no later than 12:00 noon (Chicago time), an
amount equal to (i) in the case of Conduit, the aggregate Purchase Price of the
Purchaser Interests Conduit is then purchasing or (ii) in the case of a
Financial Institution, such Financial Institution's Pro Rata Share of the
aggregate Purchase Price of the Purchaser Interests the Financial Institutions
are purchasing.
 
Section 1.3        Decreases.  Seller shall provide the Agent with at least
three (3) Business Days' prior written notice (each, a “Reduction Notice”) of
any proposed reduction of Aggregate Capital from Collections.  Such Reduction
Notice shall designate (i) the date (the “Proposed Reduction Date”) upon which
any such reduction of Aggregate Capital shall occur (which date shall not be
less than three (3) Business Days after the date such Reduction Notice is
received by the Agent), and (ii) the amount of Aggregate Capital to be reduced
which shall be applied ratably to the Purchaser Interests of Conduit and the
Financial Institutions in accordance with the amount of Capital (if any) owing
to Conduit, on the one hand, and the amount of Capital (if any) owing to the
Financial Institutions (ratably, based on their respective Pro Rata Shares), on
the other hand (the “Aggregate Reduction”).  Only one (1) Reduction Notice shall
be outstanding at any time.  Subject to the limitations and other terms and
conditions herein, the Seller may make increases pursuant to Section 1.2 and
decreases pursuant to this Section 1.3 without penalty or premium (other than
Broken Funding Costs, if any) from the date hereof until the Facility
Termination Date.
 
Section 1.4        Payment Requirements.  All amounts to be paid or deposited by
any Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon. (Chicago
time) on the day when due in immediately available funds, and if not received
before 12:00 noon (Chicago time) shall be deemed to be received on the next
succeeding Business Day.  If such amounts are payable to a Purchaser they shall
be paid to the Agent, for the account of such Purchaser, at 10 South Dearborn,
Chicago, Illinois 60603-0863, until otherwise notified by the Agent.  All
computations of Yield, per annum fees calculated as part of any CP Costs, per
annum fees hereunder and per annum fees under the Fee Letter shall be made (i)
with respect to calculations of the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate, on the basis of a year of 365
days (or 366 days in a leap year), and (ii) otherwise, on the basis of a year of
360 days, in either case for the actual number of days elapsed, including the
first day but excluding the last day.  If any amount hereunder shall be payable
on a day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.
 
ARTICLE II.                                
 
 
 
PAYMENTS AND COLLECTIONS
 
Section 2.1        Payments.  Notwithstanding any limitation on recourse
contained in this Agreement, Seller shall immediately pay to the Agent when due,
for the account of the relevant Purchaser or Purchasers on a full recourse
basis, (i) such fees as set forth in the Fee Letter (which fees shall be
sufficient to pay all fees owing to the Financial Institutions), (ii) all CP
Costs, (iii) all amounts payable as Yield, (iv) all amounts payable as Deemed
Collections (which shall be due and payable by Seller on the Settlement Date
immediately succeeding the event giving rise to such Deemed Collection and
applied to reduce outstanding Aggregate Capital hereunder in accordance with
Sections 2.2 and 2.3 hereof), (v) all amounts payable to reduce the Purchaser
Interests, if required pursuant to Section 2.6, (vi) all amounts payable
pursuant to Article X, if any, (vii) all Servicer costs and expenses, including
the Servicing Fee, in connection with servicing, administering and collecting
the Receivables, (viii) all Broken Funding Costs and (ix) all Default Fees
(collectively, the “Obligations”).  If Seller fails to pay any of the
Obligations when due, or if Servicer fails to make any deposit required to be
made by it under this Agreement when due, such Person agrees to pay, on demand,
the Default Fee in respect thereof until paid.  Notwithstanding the foregoing,
no provision of this Agreement or the Fee Letter shall require the payment or
permit the collection of any amounts hereunder in excess of the maximum
permitted by applicable law.  If at any time Seller receives any Collections or
is deemed to receive any Collections, Seller shall immediately pay such
Collections or Deemed Collections to the Servicer for application in accordance
with the terms and conditions hereof and, at all times prior to such payment,
such Collections or Deemed Collections shall be held in trust by Seller for the
exclusive benefit of the Purchasers and the Agent.
 
Section 2.2        Collections Prior to Maturity.  Prior to the Facility
Termination Date, any Collections and/or Deemed Collections received by the
Servicer shall be paid to the Agent in accordance with this Agreement in payment
of any accrued and unpaid Aggregate Unpaids or used for a Reinvestment as
provided in this Section 2.2.  If at any time any

 

--------------------------------------------------------------------------------

 

Collections or Deemed Collections are received by the Servicer prior to the
Facility Termination Date, (i) the Servicer shall set aside the Termination
Percentage (hereinafter defined) of Collections and Deemed Collections evidenced
by the Purchaser Interests of each Terminating Financial Institution and (ii)
Seller hereby requests and the Purchasers (other than any Terminating Financial
Institutions) hereby agree to make (subject to the conditions precedent set
forth in Section 6.2), simultaneously with such receipt, a reinvestment (each, a
“Reinvestment”) with that portion of the balance of each and every Collection
received by the Servicer that is part of any Purchaser Interest (other than any
Purchaser Interests of Terminating Financial Institutions), such that after
giving effect to such Reinvestment, the amount of Capital of such Purchaser
Interest immediately after such receipt and corresponding Reinvestment shall be
equal to the amount of Capital immediately prior to such receipt.  On each
Settlement Date prior to the occurrence of the Facility Termination Date, the
Servicer shall remit to the Agent's account the amounts set aside during the
preceding Settlement Period that have not been subject to a Reinvestment and
apply such amounts (if not previously paid in accordance with Section 2.1)
first, to reduce unpaid CP Costs, Yield and other Obligations and second, to
reduce the Capital of all Purchaser Interests of Terminating Financial
Institutions, applied ratably to each Terminating Financial Institution
according to its respective Termination Percentage.  If such Capital, CP Costs,
Yield and other Obligations shall be reduced to zero, any additional Collections
and Deemed Collections received by the Servicer (i) if applicable, shall be
remitted to the Agent's account no later than 12:00 noon. (Chicago time) to the
extent required to fund any Aggregate Reduction on such Settlement Date and (ii)
any balance remaining thereafter shall be remitted from the Servicer to Seller
on such Settlement Date.  Each Terminating Financial Institution shall be
allocated a ratable portion of Collections and Deemed Collections from the date
such Terminating Financial Institution's Commitment terminates pursuant to
Section 13.6 (the “Termination Date”) until such Terminating Financing
Institution's Capital shall be paid in full.  This ratable portion shall be
calculated on the Termination Date of each Terminating Financial Institution as
a percentage equal to (i) Capital of such Terminating Financial Institution
outstanding on its Termination Date, divided by (ii) the Aggregate Capital
outstanding on such Termination Date (the “Termination Percentage”).  Each
Terminating Financial Institution's Termination Percentage shall remain constant
prior to the Facility Termination Date.  On and after the Facility Termination
Date, each Termination Percentage shall be disregarded, and each Terminating
Financial Institution's Capital shall be reduced ratably with all Financial
Institutions in accordance with Section 2.3.
 
Section 2.3        Repayment of Capital; Collections Following Maturity.
 
(a)        The Seller hereby unconditionally promises to pay to the Agent for
the holder of each Purchaser Interest the then-unpaid amount of Aggregate
Capital and all other Aggregate Unpaids on the Facility Termination Date.  Upon
such full and final repayment, the Agent and holder of each Purchaser Interest
shall reconvey to Seller all Purchaser Interests then held hereunder.
 
(b)        Notwithstanding the foregoing, to the extent that there is any
Aggregate Capital or other Aggregate Unpaids outstanding following the Facility
Termination Date, on the Facility Termination Date and on each day thereafter,
the Servicer shall set aside and hold in trust, for the holder of each Purchaser
Interest, a percentage of all Collections received on such day equal to the
aggregate Purchaser Interests and an additional amount for the payment of any
accrued and unpaid Obligations owed by Seller and not previously paid by Seller
in accordance with Section 2.1.  On and after the Facility Termination Date, the
Servicer shall, at any time upon the request from time to time by (or pursuant
to standing instructions from) the Agent (i) remit to the Agent's account the
amounts set aside pursuant to the preceding sentence, and (ii) apply such
amounts to reduce the Capital associated with each such Purchaser Interest and
any other Aggregate Unpaids.
 
(c)        Notwithstanding the foregoing or any other provision of this
Agreement or any other Transaction Document, if any amount of Capital held by
the Financial Institutions is outstanding and remains unpaid on or after the
Facility Termination Date, such overdue amount shall bear Yield, after as well
as before judgment, at a rate per annum equal to the Default Fee, which Yield
shall be payable on demand.
 
Section 2.4        Application of Collections.  If there shall be insufficient
funds on deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:
 
first, to the payment of the Servicer's reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee,
 
second, to the reimbursement of the Agent's costs of collection and enforcement
of this Agreement,
 
third, ratably to the payment of all accrued and unpaid fees under the Fee
Letter, CP Costs and Yield,
 
fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any

 

--------------------------------------------------------------------------------

 

Termination Percentage),
 
fifth, for the ratable payment of all other unpaid Obligations, and
 
sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.
 
Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.4 shall be shared ratably (within
each priority) among the Agent and the Purchasers in accordance with the amount
of such Aggregate Unpaids owing to each of them in respect of each such
priority.
 
Section 2.5        Payment Rescission.  No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason.  Seller shall remain obligated for the amount of any
payment or application so rescinded, returned or refunded, and shall promptly
pay to the Agent (for application to the Person or Persons who suffered such
rescission, return or refund) the full amount thereof, plus the Default Fee from
the date of any such rescission, return or refunding.
 
Section 2.6        Maximum Purchaser Interests.  Seller shall ensure that the
Purchaser Interests of the Purchasers shall at no time exceed in the aggregate
100%.  If the aggregate of the Purchaser Interests of the Purchasers exceeds
100%, Seller shall pay to the Agent within two (2) Business Days after discovery
of such excess, an amount to be applied to reduce the Aggregate Capital (as
allocated by the Agent), such that after giving effect to such payment the
aggregate of the Purchaser Interests equals or is less than 100%.
 
Section 2.7        Payments by Guarantor.  For the avoidance of doubt, any
amounts paid by the Guarantor to the Agent for the account of Conduit and the
Financial Institutions in respect of the Purchaser Interests shall be treated as
a payment of Capital with respect to such Purchaser Interests, and shall reduce
the Aggregate Capital and other Aggregate Unpaids accordingly; provided, that if
and to the extent that for any reason any payment by or on behalf of the
Guarantor is rescinded or must be otherwise restored by the related, whether as
a result of any proceedings in bankruptcy or reorganization or otherwise, such
Purchaser's Capital shall be reinstated as if such payment by the Guarantor had
not been made.
 
ARTICLE III.                                
 
 
 
CONDUIT FUNDING
 
Section 3.1        CP Costs.  Seller shall pay CP Costs with respect to the
Capital associated with each Purchaser Interest of Conduit for each day that any
Capital in respect of such Purchaser Interest is outstanding.  Each Purchaser
Interest funded substantially with Pooled Commercial Paper will accrue CP Costs
each day on a pro rata basis, based upon the percentage share the Capital in
respect of such Purchaser Interest represents in relation to all assets held by
Conduit and funded substantially with related Pooled Commercial Paper.
 
Section 3.2        CP Costs Payments.  On each Settlement Date, Seller shall pay
to the Agent (for the benefit of Conduit) an aggregate amount equal to all
accrued and unpaid CP Costs in respect of the Capital associated with all
Purchaser Interests of Conduit for the immediately preceding Accrual Period in
accordance with Article II.
 
Section 3.3        Calculation of CP Costs.  Not later than the 3rd Business Day
prior to each Settlement Date, Conduit shall calculate the aggregate amount of
CP Costs for the applicable Accrual Period and shall notify Seller of such
aggregate amount.
 
ARTICLE IV.                                
 
 
 
FINANCIAL INSTITUTION FUNDING
 
Section 4.1        Financial Institution Funding.  Each Purchaser Interest of
the Financial Institutions shall accrue Yield for each day during its Tranche
Period at either the Adjusted LIBO Rate or the Alternate Base Rate in accordance

 

--------------------------------------------------------------------------------

 

with the terms and conditions hereof.  Until Seller gives notice to the Agent of
another Discount Rate in accordance with Section 4.4, the initial Discount Rate
for any Purchaser Interest transferred to the Financial Institutions by Conduit
pursuant to the terms and conditions of a Funding Agreement shall be the
Alternate Base Rate.  If the Financial Institutions acquire by assignment from
Conduit any Purchaser Interest pursuant to a Funding Agreement, each Purchaser
Interest so assigned shall each be deemed to have a new Tranche Period
commencing on the date of any such assignment.  The Agent shall give prompt
notice to Seller of any assignment made by Conduit to the Financial
Institutions.
 
Section 4.2        Yield Payments.  On the Settlement Date for each Purchaser
Interest of the Financial Institutions, Seller shall pay to the Agent (for the
benefit of the Financial Institutions) an aggregate amount equal to the accrued
and unpaid Yield for the entire Tranche Period of each such Purchaser Interest
in accordance with Article II.
 
Section 4.3        Selection and Continuation of Tranche Periods.
 
(a)        Seller shall from time to time in its discretion select Tranche
Periods for the Purchaser Interests of the Financial Institutions (if any),
provided that (i) no Tranche Period shall extend beyond the Facility Termination
Date, and (ii) at all times after a CP Renewal Event, if at any time the
Financial Institutions shall have a Purchaser Interest, Seller shall always
select Tranche Periods such that at least one Tranche Period shall end on the
date specified in clause (A) of the definition of Settlement Date.
 
(b)        Seller, upon notice to the Agent received at least three (3) Business
Days prior to the end of a Tranche Period (the “Terminating Tranche”) for any
Purchaser Interest, may, effective on the last day of the Terminating
Tranche:  (i) divide any such Purchaser Interest into multiple Purchaser
Interests, (ii) combine any such Purchaser Interest with one or more other
Purchaser Interests that have a Terminating Tranche ending on the same day as
such Terminating Tranche or (iii) combine any such Purchaser Interest with one
or more new Purchaser Interests to be purchased on the day such Terminating
Tranche ends, provided, that in no event may a Purchaser Interest of Conduit be
combined with a Purchaser Interest of the Financial Institutions.
 
Section 4.4        Financial Institution Discount Rates.  Seller may select the
Adjusted LIBO Rate or the Alternate Base Rate for each Purchaser Interest of the
Financial Institutions.  Seller shall by 12:00 noon. (Chicago time): (i) at
least three (3) Business Days prior to the expiration of any Terminating Tranche
with respect to which the Adjusted LIBO Rate is being selected as a new Discount
Rate and (ii) except as provided in Section 4.1 and the last sentence of this
Section 4.4, at least one (1) Business Day prior to the expiration of any
Terminating Tranche with respect to which the Alternate Base Rate is being
selected as the Discount Rate, give the Agent irrevocable notice of such
Discount Rate for the Purchaser Interest associated with such Terminating
Tranche.  Until Seller gives notice to the Agent of another Discount Rate, the
initial Discount Rate for any Purchaser Interest transferred to the Financial
Institutions pursuant to the terms and conditions hereof shall be the Alternate
Base Rate.
 
Section 4.5        Suspension of the Adjusted LIBO Rate.
 
(a)        If (x) any Financial Institution notifies the Agent that it has
determined that (i) funding its Pro Rata Share of the Purchaser Interests of the
Financial Institutions at the Adjusted LIBO Rate would violate any applicable
law, rule, regulation, or directive of any governmental or regulatory authority,
whether or not having the force of law, (ii) deposits of a type and maturity
appropriate to match fund its Purchaser Interests at the Adjusted LIBO Rate are
not available or (iii) the Adjusted LIBO Rate does not accurately reflect the
cost of acquiring or maintaining a Purchaser Interest at the Adjusted LIBO Rate,
or (y) the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate, then the Agent shall suspend the availability of the
Adjusted LIBO Rate and require Seller to select the Alternate Base Rate for any
Purchaser Interest accruing Yield at such Adjusted LIBO Rate until the
circumstances giving rise to such suspension no longer exist; provided that, in
the case of clause (x) above, before making any such suspension, the applicable
Financial Institution shall use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions and so long as such efforts would
not be disadvantageous to it, in its reasonable discretion, in any legal,
economic or regulatory manner) to designate a different Adjusted LIBO Rate
lending office if the making of such designation would allow such Financial
Institution or its Adjusted LIBO Rate lending office to continue to fund its Pro
Rata Share of the Purchaser Interests at the Adjusted LIBO Rate and avoid the
situations set forth in clause (x) in this Section 4.5(a).
 
(b)        If less than all of the Financial Institutions give a notice to the
Agent pursuant to clause 4.5(a)(x), each Financial Institution which gave such a
notice shall be obliged, at the request of Seller or the Agent, to assign all of
its rights and obligations hereunder to (i) another Financial Institution or
(ii) another funding entity nominated by the Agent or Seller (and acceptable to
the Agent) and willing to participate in this Agreement through the Scheduled
Termination Date in the

 

--------------------------------------------------------------------------------

 

place of such notifying Financial Institution; provided that (i) the notifying
Financial Institution receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such notifying Financial Institution's Pro Rata
Share of the Capital and Yield owing to all of the Financial Institutions and
all accrued but unpaid fees and other costs and expenses payable in respect of
its Pro Rata Share of the Purchaser Interests of the Financial Institutions, and
(ii) the replacement Financial Institution otherwise satisfies the requirements
of Section 12.1(b).
 
Section 4.6        Funding Agreement Fundings.  The parties hereto acknowledge
that Conduit may put all or any portion of its Purchaser Interests to the
Financial Institutions at any time pursuant to one or more Funding Agreements to
finance or refinance the necessary portion of its Purchaser Interests thereunder
to the extent available.  The fundings under a Funding Agreement will accrue
interest at the Discount Rate in accordance with this Article IV.  Regardless of
whether a funding of Purchaser Interests by the Financial Institutions
constitutes the direct purchase of a Purchaser Interest hereunder, an assignment
under a Funding Agreement of all of (or any interest in) a Purchaser Interest
originally funded by Conduit, each Financial Institution participating in a
funding of a Purchaser Interest under a Funding Agreement shall have the rights
and obligations of a “Purchaser” hereunder with the same force and effect as if
it had directly purchased such Purchaser Interest from Seller hereunder.
 
ARTICLE V.                                
 
 
 
REPRESENTATIONS AND WARRANTIES
 
Section 5.1        Representations and Warranties of the Seller Parties.  Each
Seller Party hereby represents and warrants to the Agent and the Purchasers, as
to itself, as of the date hereof and as of the date of each Incremental Purchase
and the date of each Reinvestment that:
 
(a)        Existence and Power.  Such Seller Party is a corporation duly
organized, validly existing and in good standing under the laws of its state of
organization.  Such Seller Party is duly qualified to do business and is in good
standing as a foreign corporation, and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.
 
(b)        Power and Authority; Due Authorization, Execution and Delivery.  The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller's use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part.  This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.
 
(c)        No Conflict.  The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Subsidiaries (except as created under the Transaction Documents), except, in
any case, where such contravention or violation could not reasonably be expected
to have a Material Adverse Effect; and no transaction contemplated hereby
requires compliance with any bulk sales act or similar law.
 
(d)        Governmental Authorization.  Other than the filing of the financing
statements required hereunder that were duly filed on or about the Original
Closing Date, no authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution and delivery by such Seller Party of this Agreement and each
other Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.
 
(e)        Actions, Suits.  Except as reported on the most recent SEC Form 10-Q
or 10-K filed by Meredith with the SEC, there are no actions, suits or
proceedings pending, or to the best of such Seller Party's knowledge,
threatened, against or affecting such Seller Party, or any of its properties, in
or before any court, arbitrator or other body, that could reasonably be expected
to have a Material Adverse Effect.  Such Seller Party is not in default with
respect to any order of any court, arbitrator or governmental body.

 

--------------------------------------------------------------------------------

 

 
(f)        Binding Effect.  This Agreement and each other Transaction Document
to which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors' rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
 
(g)        Accuracy of Information.  All information heretofore furnished by
such Seller Party or any of its Affiliates to the Agent or the Purchasers for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Seller Party or any of its Affiliates to
the Agent or the Purchasers will be, true and accurate in every material respect
on the date such information is stated or certified and will not, on the date
such information is stated or certified, be otherwise misleading in light of the
circumstances under which such information is so furnished.
 
(h)        Use of Proceeds.  No proceeds of any purchase hereunder will be used
(i) for a purpose that violates, or would be inconsistent with, Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System from
time to time or (ii) to acquire any security in any transaction (other than any
repurchase by Meredith of any class of its own stock) which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.
 
(i)        Good Title.  Immediately prior to each purchase hereunder, Seller
shall be the legal and beneficial owner of the Receivables and Related Security
with respect thereto, free and clear of any Adverse Claim, except as created by
the Transaction Documents and except the Permitted Liens.  There have been duly
filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller's ownership interest in each Receivable, its Collections and
the Related Security.
 
(j)        Perfection.  This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to, and shall, upon each
purchase hereunder, transfer to the Agent for the benefit of the relevant
Purchaser or Purchasers (and the Agent for the benefit of such Purchaser or
Purchasers shall acquire from Seller) a valid and perfected first priority
undivided percentage ownership or security interest in each Receivable existing
or hereafter arising and in the Related Security (to the extent covered by
Article 9 of the UCC)  and Collections with respect thereto, free and clear of
any Adverse Claim, except as created by the Transaction Documents and except the
Permitted Liens.  There have been duly filed all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Agent's (on behalf of the
Purchasers) ownership or security interest in the Receivables, the Related
Security (to the extent covered by Article 9 of the UCC) and the Collections.
 
(k)        Places of Business and Locations of Records.  The principal places of
business and chief executive office of such Seller Party and the offices where
it keeps all of its Records are located at the address(es) listed on Exhibit III
or such other locations of which the Agent has been notified in accordance with
Section 7.2(a) in jurisdictions where all action required by Section 14.4(a) has
been taken and completed.  Seller's Federal Employer Identification Number and
Delaware organizational identification number are correctly set forth on Exhibit
III.
 
(l)        Collections.  The conditions and requirements set forth in Section
7.1(j) and Section 8.2 have been satisfied and duly performed.  The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV.  Seller has not granted any
Person, other than the Agent as contemplated by this Agreement, dominion and
control of any Lock-Box or Collection Account, or the right to take dominion and
control of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.
 
(m)        Material Adverse Effect.  (i) The initial Servicer represents and
warrants that since June 30, 2010, no event has occurred that would have a
material adverse effect on the financial condition or operations of the initial
Servicer and its Subsidiaries, taken as a whole, or the ability of the initial
Servicer to perform its obligations under this Agreement, and (ii) Seller
represents and warrants that since the date of this Agreement, no event has
occurred that would have a material adverse effect on (A) the financial
condition or operations of Seller, (B) the ability of Seller to perform its
obligations under the Transaction Documents, or (C) the collectibility of the
Receivables generally or any material portion of the Receivables.
 
(n)        Names.  Since its formation, Seller has not used any legal names,
trade names or assumed names other than the name in which it has executed this
Agreement.
 

 

--------------------------------------------------------------------------------

 

(o)        Ownership of Seller.  Meredith owns, directly or indirectly, 100% of
the issued and outstanding capital stock of Seller, free and clear of any
Adverse Claim.  Such capital stock is validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of Seller.
 
(p)        Not a Holding Company or an Investment Company.  Such Seller Party is
not a “holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute.  Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.
 
(q)        Compliance with Law.  Such Seller Party has complied in all respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.  Seller represents and warrants that each Receivable, together with the
Contract related thereto, does not contravene any laws, rules or regulations
applicable thereto (including, without limitation, laws, rules and regulations
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy), and no part of
such Contract is in violation of any such law, rule or regulation, except where
such contravention or violation could not reasonably be expected to have a
Material Adverse Effect.
 
(r)        Compliance with Credit and Collection Policy.  Such Seller Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any change
to such Credit and Collection Policy, other than as permitted under Section
7.2(c) and in compliance with the notification requirements in Section
7.1(a)(vii).
 
(s)        Payments to the Applicable Originator.  With respect to each
Receivable transferred to Seller under the Receivables Sale Agreement, Seller
has given reasonably equivalent value to the applicable Originator in
consideration therefor and such transfer was not made for or on account of an
antecedent debt.
 
(t)        Enforceability of Contracts.  Seller represents and warrants that
each Contract with respect to each Receivable is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors' rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
 
(u)        Eligible Receivables.  Seller represents and warrants that each
Receivable included in the Net Receivables Balance as an Eligible Receivable on
the date of its purchase under the Receivables Sale Agreement was an Eligible
Receivable on such purchase date.
 
(v)        Net Receivables Balance.  Seller has determined that, immediately
after giving effect to each purchase hereunder, the Net Receivables Balance is
at least equal to the sum of (i) the Aggregate Capital, plus (ii) the Aggregate
Reserves.
 
(w)        Accounting.  At all times after a CP Renewal Event, the manner in
which such Seller Party accounts for the transactions contemplated by this
Agreement and the Receivables Sale Agreement does not jeopardize the true sale
analysis.
 
(x)        Purpose.  Seller has determined that, from a business viewpoint, the
purchases of the Receivables and related interests thereto from the Originators
under the Receivables Sale Agreement, and the sales of Purchaser Interests and
other transactions contemplated herein, are in the best interests of Seller.
 
Section 5.2        Financial Institution Representations and Warranties.  Each
Financial Institution hereby represents and warrants to the Agent, Conduit and
each Seller Party that:
 
(a)        Existence and Power.  Such Financial Institution is a corporation or
a banking association duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization, and has all
corporate or association power to perform its obligations hereunder.
 
(b)        No Conflict.  The execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder
are within its corporate or association powers, have been duly authorized by

 

--------------------------------------------------------------------------------

 

all necessary corporate or association action, do not contravene or violate (i)
its certificate or articles of incorporation or association or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or any of its property
is bound, or (iv) any order, writ, judgment, award, injunction or decree binding
on or affecting it or its property, and do not result in the creation or
imposition of any Adverse Claim on its assets.
 
(c)        Governmental Authorization.  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder.
 
(d)        Binding Effect.  This Agreement has been duly authorized, executed
and delivered by such Financial Institution.  This Agreement constitutes the
legal, valid and binding obligation of such Financial Institution enforceable
against such Financial Institution in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors' rights generally and by
general principles of equity (regardless of whether such enforcement is sought
in a proceeding in equity or at law).
 
ARTICLE VI.                                
 
 
 
CONDITIONS OF PURCHASES
 
Section 6.1        Conditions Precedent to Initial Incremental Purchase.  The
initial Incremental Purchase of a Purchaser Interest under the Original
Agreement was subject to the conditions precedent that the Agent had received on
or before the date of such purchase (a) those documents listed on Schedule B-1,
and (b) all fees and expenses required to be paid on such date pursuant to the
terms of the Original Agreement and the Fee Letter.  The initial Incremental
Purchase of a Purchaser Interest under this Agreement is subject to the
conditions precedent that the Agent shall have received on or before the date of
such purchase (a) those documents listed on Schedule B-2, and (b) all fees and
expenses required to be paid on such date pursuant to the terms of this
Agreement and the Amended Fee Letter.
 
Section 6.2        Conditions Precedent to All Purchases and
Reinvestments.  Each purchase of a Purchaser Interest (other than pursuant to a
Funding Agreement) and each Reinvestment shall be subject to the further
conditions precedent that (a) in the case of each such purchase or
Reinvestment:  the Servicer shall have delivered to the Agent on or prior to the
date of such purchase, in form and substance satisfactory to the Agent, all
Monthly Reports as and when due under Section 8.5; (b) the Facility Termination
Date shall not have occurred; (c) the Agent shall have received such other
opinions or documents as it may reasonably request; provided that the Agent has
requested such opinions or documents (i) pursuant to Section 7.2(a) or (ii) in
connection with a change in law which the Agent determines in its reasonable
business judgment to have an adverse effect on the interests of the Purchasers
hereunder; and (d) on the date of each such Incremental Purchase or
Reinvestment, the following statements shall be true (and acceptance of the
proceeds of such Incremental Purchase or Reinvestment shall be deemed a
representation and warranty by Seller that such statements are then true):
 
(i)        the representations and warranties set forth in Section 5.1 are true
and correct on and as of the date of such Incremental Purchase or Reinvestment
as though made on and as of such date;
 
(ii)        (A) no event has occurred and is continuing, or would result from
such Incremental Purchase or Reinvestment, that will constitute a Termination
Event, and (B), in the case of an Incremental Purchase, no event has occurred
and is continuing, or would result from such Incremental Purchase that would
constitute a Potential Termination Event; and
 
(iii)        the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed 100%.
 
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment.  The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Agent, which right may be exercised at any time on demand of the Agent, to
rescind the related purchase and direct Seller to pay to the Agent for the
benefit of the Purchasers an amount equal to the Collections prior to the
Facility Termination Date that shall have been applied to the affected
Reinvestment.

 

--------------------------------------------------------------------------------

 

 
ARTICLE VII.                                
 
 
 
COVENANTS
 
Section 7.1        Affirmative Covenants of The Seller Parties.  Until the date
on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:
 
(a)        Financial Reporting.  Such Seller Party will maintain, for itself and
each of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent:
 
(i)        Annual Reporting.  Within 90 days after the close of each of its
respective fiscal years, (A) audited, unqualified financial statements (which
shall include consolidated balance sheets, statements of income and retained
earnings and a statement of cash flows) for the Servicer for such fiscal year
certified in a manner acceptable to the Agent by a nationally recognized
independent public accounting firm; provided that Meredith's delivery to the
Agent of its filing with the SEC of SEC Form 10-K for each fiscal year shall
satisfy this Section 7.1(a)(i)(A) for the Servicer, and (B) unaudited financial
statements (which shall include balance sheets, statements of income and
retained earnings and a statement of cash flows) for Seller for such fiscal year
certified by an Authorized Officer of Seller.
 
(ii)        Quarterly Reporting.  Within 45 days after the close of the first
three (3) quarterly periods of each of its respective fiscal years, (A)
unaudited consolidated balance sheets of the Servicer as at the close of each
such period and statements of income and retained earnings and a statement of
cash flows for the Servicer for the period from the beginning of such fiscal
year to the end of such quarter, all certified by an Authorized Officer of the
Servicer; provided that Meredith's delivery to the Agent of its filing with the
SEC of SEC Form 10-Q for each of the first three quarters of each fiscal year
shall satisfy this Section 7.1(a)(ii)(A) for the Servicer, and (B) unaudited
balance sheets of Seller as at the close of each such period and statements of
income and retained earnings and a statement of cash flows for Seller for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by an Authorized Officer of Seller.
 
(iii)        Compliance Certificate.  Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit V signed by such Seller Party's Authorized Officer and dated the date of
such annual financial statement or such quarterly financial statement, as the
case may be.
 
(iv)        Shareholders Statements and Reports.  Promptly upon the furnishing
thereof to the shareholders of such Seller Party copies of all financial
statements, reports and proxy statements so furnished.
 
(v)        SEC Filings.  Promptly upon the filing thereof, copies of all
financial statements and regular, periodical or special reports (other than SEC
Forms 10-K and 10-Q filed by Meredith and delivered in accordance with Sections
7.1(a)(i) and (ii) and other than SEC Forms 3, 4 or 5) that Meredith or any
Subsidiary may make to, or file with, the Securities and Exchange Commission.
 
(vi)        Copies of Notices.  Promptly upon its receipt of any notice, request
for consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent or Conduit, copies of the same.
 
(vii)        Change in Credit and Collection Policy.  At least thirty (30) days
prior to the effectiveness of any material change in or material amendment to
the Credit and Collection Policy, a copy of the Credit and Collection Policy
then in effect and a notice (A) indicating such change or amendment, and (B) if
such proposed change or amendment would be reasonably likely to adversely affect
the collectibility of the Receivables or decrease the credit quality of any
newly created Receivables, requesting the Agent's consent thereto.

 

--------------------------------------------------------------------------------

 

 
(viii)        Other Information.  Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party as the
Agent may from time to time reasonably request in order to protect the interests
of the Agent and the Purchasers under or as contemplated by this Agreement.
 
(b)        Notices.  Such Seller Party will notify the Agent in writing of any
of the following promptly upon an Authorized Officer learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:
 
(i)        Termination Events or Potential Termination Events.  The occurrence
of each Termination Event and each Potential Termination Event, by a statement
of an Authorized Officer of such Seller Party.
 
(ii)        Judgment and Proceedings.  (A) (1) The entry of any judgment or
decree against the Servicer or any of its respective Subsidiaries if the
aggregate amount of all judgments and decrees then outstanding against the
Servicer and its Subsidiaries exceeds $10,000,000 after deducting (a) the amount
with respect to which the Servicer or any such Subsidiary is insured and with
respect to which the insurer has assumed responsibility in writing, and (b) the
amount for which the Servicer or any such Subsidiary is otherwise indemnified if
the terms of such indemnification are satisfactory to the Agent, and (2) the
institution of any litigation, arbitration proceeding or governmental proceeding
against the Servicer which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect; and (B) the entry of any judgment
or decree or the institution of any litigation, arbitration proceeding or
governmental proceeding against Seller.
 
(iii)        Material Adverse Effect.  The occurrence of any event or condition
that has had, or could reasonably be expected to have, a Material Adverse
Effect.
 
(iv)        Termination Date.  The occurrence of the “Termination Date” under
and as defined in the Receivables Sale Agreement.
 
(v)        Defaults Under Other Agreements.  The occurrence of a default or an
event of default under any other financing arrangement pursuant to which such
Seller Party is a debtor or an obligor, if and to the extent that such default
or event of default could reasonably be expected to result in a Material Adverse
Effect.
 
(c)        Compliance with Laws and Preservation of Corporate Existence.  Such
Seller Party will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.  Such Seller Party will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted, except where the failure to so preserve and maintain or qualify could
not reasonably be expected to have a Material Adverse Effect.
 
(d)        Audits.  Such Seller Party will furnish to the Agent from time to
time such information with respect to it and the Receivables as the Agent may
reasonably request.  Such Seller Party will, from time to time during regular
business hours as requested by the Agent upon reasonable notice and at the sole
cost of such Seller Party, permit the Agent, or its agents or representatives
(and shall require each Originator to permit the Agent or its agents or
representatives), (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Receivables and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person's financial condition or the Receivables
and the Related Security or any Person's performance under any of the
Transaction Documents or any Person's performance under the Contracts and, in
each case, with any of the officers or employees of Seller or the Servicer
having knowledge of such matters; provided, however, that, prior to the
occurrence and continuance of a Termination Event, no Seller Party shall be
required to pay the costs of any such audit if it, the other Seller Party or any
Originator has paid the costs of one audit performed at Meredith's office in Des
Moines, Iowa in any one fiscal year.
 
(e)        Keeping and Marking of Records and Books.

 

--------------------------------------------------------------------------------

 

 
(i)        The Servicer will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable).  The
Servicer will (and will cause each Originator to) give the Agent notice of any
material change in the administrative and operating procedures referred to in
the previous sentence other than a change in the type of software used by the
Servicer or such Originator.
 
(ii)        Such Seller Party will (and will cause or require each Originator
to) (A) on or prior to the date hereof, mark its master data processing records
and other books and records relating to the Purchaser Interests with a legend,
acceptable to the Agent, describing the Purchaser Interests; and (B) upon the
request of the Agent following the occurrence of a Termination Event:  (x) mark
each Contract with a legend describing the Purchaser Interests and (y) deliver
to the Agent all Contracts (including, without limitation, all multiple
originals of any such Contract) relating to the Receivables.
 
(f)        Compliance with Contracts and Credit and Collection Policy.  Such
Seller Party will (and will cause or require each Originator to) timely and
fully (i) perform and comply with all provisions, covenants and other promises
required to be observed by it under the Contracts related to the Receivables,
and (ii) comply in all material respects with the Credit and Collection Policy
in regard to each Receivable and the related Contract.
 
(g)        Performance and Enforcement of Receivables Sale Agreement.  Seller
will, and will require Originator to, perform each of their respective
obligations and undertakings under and pursuant to the Receivables Sale
Agreement, will purchase Receivables thereunder in strict compliance with the
terms thereof and will vigorously enforce the rights and remedies accorded to
Seller under the Receivables Sale Agreement.  Seller will take all actions to
perfect and enforce its rights and interests (and the rights and interests of
the Agent and the Purchasers as assignees of Seller) under the Receivables Sale
Agreement as the Agent may from time to time reasonably request, including,
without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in the Receivables Sale
Agreement.
 
(h)        Ownership.  Seller will (or will require each Originator to) take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections purchased under the Receivables Sale
Agreement irrevocably in Seller, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Agent and the Purchasers and other than Permitted
Liens (including, without limitation, the filing of all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller's interest in
such Receivables, Related Security (to the extent covered by Article 9 of the
UCC) and Collections and such other action to perfect, protect or more fully
evidence the interest of Seller therein as the Agent may reasonably request),
and (ii) establish and maintain, in favor of the Agent, for the benefit of the
Purchasers, a valid and perfected first priority undivided percentage ownership
interest (and/or a valid and perfected first priority security interest) in all
Receivables, Related Security (to the extent covered by Article 9 of the UCC)
and Collections to the full extent contemplated herein, free and clear of any
Adverse Claims other than Adverse Claims in favor of the Agent for the benefit
of the Purchasers and other than Permitted Liens (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent's (for the benefit of the Purchasers) interest in such
Receivables, Related Security (to the extent covered by Article 9 of the UCC)
and Collections and such other action to perfect, protect or more fully evidence
the interest of the Agent for the benefit of the Purchasers as the Agent may
reasonably request).
 
(i)        Purchasers' Reliance.  Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
Seller's identity as a legal entity that is separate from each Originator and
its other Affiliates (collectively, the “Meredith Group”).  Therefore Seller
shall take all reasonable steps, including, without limitation, all steps that
the Agent or any Purchaser may from time to time reasonably request, to maintain
Seller's identity as a separate legal entity and to make it manifest to third
parties that Seller is an entity with assets and liabilities distinct from those
of any member of the Meredith Group and not just a division of any such
member.  Without limiting the generality of the foregoing and in addition to the
other covenants set forth herein, Seller will:
 
(A)        conduct its own business in its own name and require that all
full-time employees of Seller, if any, identify themselves as such and not as
employees of any member of the Meredith Group (including, without limitation, by
means of providing appropriate employees with business

 

--------------------------------------------------------------------------------

 

or identification cards identifying such employees as Seller's employees);
 
(B)        compensate all employees, consultants and agents directly, from
Seller's own funds, for services provided to Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
Seller is also an employee, consultant or agent of any member of the Meredith
Group, allocate the compensation of such employee, consultant or agent between
Seller and the members of the Meredith Group on a basis that reflects the
services rendered to Seller and the Meredith Group;
 
(C)        clearly identify its offices (by signage or otherwise) as its offices
and, if such office is located in the offices of any member of the Meredith
Group, Seller shall lease such office at a fair market rent;
 
(D)        have a separate telephone number, which will be answered only in its
name and separate stationery, invoices and checks in its own name;
 
(E)        conduct all transactions with any member of the Meredith Group
strictly on an arm's-length basis, allocate all overhead expenses (including,
without limitation, telephone and other utility charges) for items shared
between Seller and any member of the Meredith Group on the basis of actual use
to the extent practicable and, to the extent such allocation is not practicable,
on a basis reasonably related to actual use;
 
(F)        at all times have a Board of Directors consisting of three members,
at least one member of which is an Independent Director.  In the event the
Seller intends to appoint a new Independent Director, the Seller shall provide
written notice to the Agent not less than ten (10) days prior to the effective
date of such appointment and shall certify that the designated Person satisfies
the criteria set forth in the definition herein of “Independent Director.”  Any
such appointment of a new Independent Director by the Seller shall require
written acknowledgement by the Agent that such Person conforms, to the
reasonable satisfaction of the Agent, with the criteria set forth in the
definition herein of “Independent Director” and is otherwise satisfactory to the
Agent in its reasonable discretion;
 
(G)        observe all corporate formalities as a distinct entity, and ensure
that all corporate actions relating to (A) the selection, maintenance or
replacement of the Independent Director, (B) the dissolution or liquidation of
Seller or (C) the initiation of, participation in, acquiescence in or consent to
any bankruptcy, insolvency, reorganization or similar proceeding involving
Seller, are duly authorized by unanimous vote of its Board of Directors
(including the Independent Director);
 
(H)        maintain Seller's books and records separate from those of the
members of the Meredith Group and otherwise readily identifiable as its own
assets rather than assets of any member of the Meredith Group;
 
(I)        prepare its financial statements separately from those of the
Meredith Group and insure that any consolidated financial statements of Meredith
or the Meredith Group that include Seller and that are filed with the Securities
and Exchange Commission or any other governmental agency have notes clearly
stating that Seller is a separate corporate entity and that its assets have been
pledged to the Agent for the benefit of the Purchasers hereunder;
 
(J)        except as herein specifically otherwise provided, maintain the funds
or other assets of Seller separate from, and not commingled with, those of any
member of the Meredith Group and only maintain bank accounts or other depository
accounts to which Seller alone is the account party, into which Seller alone
makes deposits and from which Seller alone (or the Agent hereunder) has the
power to make withdrawals;
 
(K)        pay all of Seller's operating expenses from Seller's own assets
(except for certain payments by an Originator or other Persons pursuant to
allocation arrangements that comply with the requirements of this Section
7.1(i));
 
(L)        operate its business and activities such that:  it does not engage in
any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument,

 

--------------------------------------------------------------------------------

 

agreement, contract, lease or other undertaking, other than the transactions
contemplated and authorized by this Agreement and the Receivables Sale
Agreement; and does not create, incur, guarantee, assume or suffer to exist any
indebtedness or other liabilities, whether direct or contingent, other than (1)
as a result of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, (2) the
incurrence of obligations under this Agreement, (3) the incurrence of
obligations, as expressly contemplated in the Receivables Sale Agreement, to
make payment to the Originators thereunder for the purchase of Receivables from
the Originators under the Receivables Sale Agreement, and (4) the incurrence of
operating expenses in the ordinary course of business of the type otherwise
contemplated by this Agreement;
 
(M)        maintain its corporate charter in conformity with this Agreement,
such that it does not amend, restate, supplement or otherwise modify its
Certificate of Incorporation or By-Laws in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, this Section 7.1(i);
 
(N)        maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement and from and after the time, if any, when it is
required to be delivered, the Performance Undertaking, such that it does not
amend, restate, supplement, cancel, terminate or otherwise modify the
Receivables Sale Agreement or, when applicable, the Performance Undertaking, or
give any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under the Receivables Sale Agreement or, when
applicable, the Performance Undertaking or otherwise grant any indulgence
thereunder, without (in each case) the prior written consent of the Agent;
 
(O)        maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;
 
(P)        maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and
 
(Q)        take such other actions as are necessary on its part to ensure that
the facts and assumptions set forth in any true sale or non-consolidation
opinion delivered in connection with a CP Renewal Event, and in the certificates
accompanying such opinion, remain true and correct in all material respects at
all times.
 
(j)        Collections.  Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect.  In the
event any payments relating to Receivables are remitted directly to Seller or
any Affiliate of Seller, Seller will remit (or will cause all such payments to
be remitted) directly to a Collection Bank and deposited into a Collection
Account within two (2) Business Days following receipt thereof, and, at all
times prior to such remittance, Seller will itself hold or, if applicable, will
cause such payments to be held in trust for the exclusive benefit of the Agent
and the Purchasers.  Seller will maintain exclusive ownership, dominion and
control (subject to the terms of this Agreement) of each Lock-Box and Collection
Account and shall not grant the right to take dominion and control of any
Lock-Box or Collection Account at a future time or upon the occurrence of a
future event to any Person, except to the Agent as contemplated by this
Agreement.
 
(k)        Taxes.  Such Seller Party will file all tax returns and reports
required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.  Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of Conduit, the Agent or any Financial Institution.
 
(l)        Insurance.  Seller will maintain in effect, or cause to be maintained
in effect, at Seller's own expense, such casualty and liability insurance as
Seller shall deem appropriate in its good faith business judgment.

 

--------------------------------------------------------------------------------

 

 
(m)        Payment to the Applicable Originator.  With respect to any Receivable
purchased by Seller from any Originator, such sale shall be effected under, and
in strict compliance with the terms of, the Receivables Sale Agreement,
including, without limitation, the terms relating to the amount and timing of
payments to be made to the applicable Originator in respect of the purchase
price for such Receivable.
 
Section 7.2        Negative Covenants of The Seller Parties.  Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, that:
 
(a)        Name Change, Offices and Records.  Such Seller Party will not change
its name, identity or corporate structure (within the meaning of Section
9-507(c) of any applicable enactment of the UCC) or relocate its chief executive
office or any office where Records are kept unless it shall have:  (i) given the
Agent at least fifteen (15) days' prior written notice thereof and (ii)
delivered to the Agent all financing statements, instruments and other documents
requested by the Agent in connection with such change or relocation.
 
(b)        Change in Payment Instructions to Obligors.  Except as may be
required by the Agent pursuant to Section 8.2(b), such Seller Party will not add
or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Agent shall have received, at least ten (10) days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.
 
(c)        Modifications to Contracts and Credit and Collection Policy.  Without
the consent of the Agent, such Seller Party will not, and will not permit any
Originator to, make any change to the Credit and Collection Policy that could
materially adversely affect the collectibility of the Receivables or decrease
the credit quality of any newly created Receivables.  Except as provided in
Section 8.2(d), the Servicer will not, and will not permit any Originator to,
extend, amend or otherwise modify the terms of any Receivable or any Contract
related thereto other than in accordance with the Credit and Collection Policy.
 
(d)        Sales, Liens.  Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Agent and the Purchasers
provided for herein and other than Permitted Liens), and Seller will defend the
right, title and interest of the Agent and the Purchasers in, to and under any
of the foregoing property, against all claims of third parties claiming through
or under Seller or Originator.  Seller will not create or suffer to exist any
mortgage, pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory, other than Permitted Liens.
 
(e)        Net Receivables Balance.  At no time prior to the Facility
Termination Date shall Seller permit the Net Receivables Balance to be less than
an amount equal to the sum of (i) the Aggregate Capital plus (ii) the Aggregate
Reserves.
 
(f)        Termination Date Determination.  Seller will not designate the
Termination Date (as defined in the Receivables Sale Agreement), or send any
written notice to Originator in respect thereof, without the prior written
consent of the Agent, except with respect to the occurrence of such Termination
Date arising pursuant to Section 5.1(d) of the Receivables Sale Agreement.
 
(g)        Restricted Junior Payments.  From and after the occurrence and during
the continuation of any Termination Event, Seller will not make any Restricted
Junior Payment if, after giving effect thereto, Seller would fail to meet its
obligations set forth in Section 7.2(e).
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

ARTICLE VIII.                                
 
 
 
ADMINISTRATION AND COLLECTION
 
Section 8.1        Designation of Servicer.
 
(a)        The servicing, administration and collection of the Receivables shall
be conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1.  On the Original Closing Date, Meredith was
designated as and agreed to perform the duties and obligations of, and as of the
Amendment Closing Date hereby agrees to perform the duties and obligations of,
the Servicer pursuant to the terms of this Agreement.  The Agent may at any time
following the occurrence of a Termination Event designate as Servicer any Person
to succeed Meredith or any successor Servicer.
 
(b)        Meredith may delegate to any other Originator, as sub-servicer of the
Servicer, certain of its duties and responsibilities as Servicer hereunder in
respect of the Receivables originated by such other Originator.  Without the
prior written consent of the Agent and the Required Financial Institutions,
Meredith shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person other than (i) Seller, (ii) the other
Originators as stated in the immediately preceding sentence, and (iii) with
respect to certain Charged-Off Receivables, outside collection agencies in
accordance with its customary practices.  Seller shall not be permitted to
further delegate to any other Person any of the duties or responsibilities of
the Servicer delegated to it by Meredith.  If at any time following the
occurrence of a Termination Event, the Agent shall designate as Servicer any
Person other than Meredith, all duties and responsibilities theretofore
delegated by Meredith to Seller may, at the discretion of the Agent, be
terminated forthwith on notice given by the Agent to Meredith and to Seller.
 
(c)        Notwithstanding any delegation by Meredith pursuant to the foregoing
subsection (b), (i) Meredith shall be and remain primarily liable to the Agent
and the Purchasers for the full and prompt performance of all duties and
responsibilities of the Servicer hereunder and (ii) the Agent and the Purchasers
shall be entitled to deal exclusively with Meredith in matters relating to the
discharge by the Servicer of its duties and responsibilities hereunder.  The
Agent and the Purchasers shall not be required to give notice, demand or other
communication to any Person other than Meredith in order for communication to
the Servicer and its sub-servicer or other delegate with respect thereto to be
accomplished.  Meredith, at all times that it is the Servicer, shall be
responsible for providing any sub-servicer or other delegate of the Servicer
with any notice given to the Servicer under this Agreement.
 
Section 8.2        Duties of Servicer.
 
(a)        The Servicer shall take or cause to be taken all such actions as may
be necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.
 
(b)        The Servicer will instruct all Obligors to pay all Collections
directly to a Lock-Box or Collection Account; provided, however, that so long as
no Termination Event has occurred and is continuing, Collections may be obtained
by the applicable Originator at the offices of Obligors so long as they are
deposited within 2 Business Days after receipt to a Collection Account.  In the
case of any remittances received in any Lock-Box or Collection Account that
shall have been identified, to the satisfaction of the Servicer, to not
constitute Collections or other proceeds of the Receivables or the Related
Security, the Servicer shall promptly remit such items to the Person identified
to it as being the owner of such remittances.  From and after the date the Agent
delivers to any Collection Bank a Collection Notice pursuant to Section 8.3, the
Agent may request that the Servicer, and the Servicer thereupon promptly shall
instruct all Obligors with respect to the Receivables, to remit all payments
thereon to a new depositary account specified by the Agent and, at all times
thereafter, Seller and the Servicer shall not deposit or otherwise credit, and
shall not permit any other Person to deposit or otherwise credit to such new
depositary account any cash or payment item other than Collections.
 
In the event that the long-term debt rating of any Collection Bank other than
JPMorgan Chase Bank, N.A. is downgraded by Standard & Poor's to BBB+ or lower or
by Moody's to Baa1 or lower, the Agent may in its sole discretion require that a
new Collection Account or Lock-Box, as applicable, be opened with a Collection
Bank with ratings in excess thereof (such new Collection Bank to be reasonably
acceptable to both the Seller and the Agent); provided that Seller will not be
required to open a new Collection Account or Lock-Box if Seller elects to direct
Collections from Obligors that were previously remitting Collections to the
downgraded Collection Bank (the “Subject Collections”) to another existing
Collection Account or Lock-Box subject to a Collection Account
Agreement.  Unless the Seller elects to redirect Collections as described

 

--------------------------------------------------------------------------------

 

in the proviso of the first sentence of this paragraph, such new Collection
Account or Lock-Box, as applicable, and the related Collection Account Agreement
shall be open and in effect within 60 days after the Agent notifying the Seller
that it will require such new Collection Account or Lock-Box, as applicable, to
be opened.  Unless the Seller elects to redirect Collections as described in the
proviso of the first sentence of this paragraph, during the period between such
notice and the new Collection Account or Lock-Box becoming effective, the Agent
may direct the Servicer to cause all Subject Collections to be remitted to
another Collection Account within two (2) Business Days after receipt.  As soon
as such new Collection Account or Lock-Box is opened and the related Collection
Account Agreement is executed and in effect, the Servicer will direct all
Subject Collections to such new Collection Account or Lock-Box, as applicable,
as otherwise provided in this Agreement.
 
(c)        The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II.  The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II.  After the occurrence
of a Termination Event, the Servicer shall, upon the request of the Agent,
segregate, in a manner acceptable to the Agent, all cash, checks and other
instruments received by it from time to time constituting Collections from the
general funds of the Servicer or Seller prior to the remittance thereof in
accordance with Article II.  If the Servicer shall be required to segregate
Collections pursuant to the preceding sentence, the Servicer shall segregate and
deposit with a bank designated by the Agent such allocable share of Collections
of Receivables set aside for the Purchasers on the first Business Day following
receipt by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.
 
(d)        The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable or
Charged-Off Receivable or limit the rights of the Agent or the Purchasers under
this Agreement.  Notwithstanding anything to the contrary contained herein, at
any time after the occurrence of a Termination Event, the Agent shall have the
absolute and unlimited right to direct the Servicer to commence or settle any
legal action with respect to any Receivable or to foreclose upon or repossess
any Related Security.
 
(e)        The Servicer shall hold in trust for Seller and the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Agent, after
the occurrence of a Termination Event, deliver or make available to the Agent
all such Records, at a place selected by the Agent.  The Servicer shall, as soon
as practicable following receipt thereof turn over to Seller any cash
collections or other cash proceeds received with respect to Indebtedness not
constituting Receivables.  The Servicer shall, from time to time at the request
of any Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.
 
(f)        Any payment by an Obligor in respect of any indebtedness owed by it
to the applicable Originator or Seller shall, except as otherwise specified by
such Obligor or otherwise required by contract or law and unless otherwise
instructed by the Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.
 
Section 8.3        Collection Notices.  The Agent is authorized at any time
after the occurrence of a Termination Event to date and to deliver to the
Collection Banks the Collection Notices.  Seller hereby transfers to the Agent
for the benefit of the Purchasers, effective when the Agent delivers such
notice, the exclusive ownership and control of each Lock-Box and the Collection
Accounts.  In case any authorized signatory of Seller whose signature appears on
a Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force.  Seller hereby authorizes the Agent,
and agrees that the Agent shall be entitled after the occurrence of a
Termination Event to (i) endorse Seller's name on checks and other instruments
representing Collections, (ii) enforce the Receivables, the related Contracts
and the Related Security and (iii) take such action as shall be necessary or
desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Agent rather than
Seller.
 
Section 8.4        Responsibilities of Seller.  Anything herein to the contrary
notwithstanding, the exercise by the Agent and the Purchasers of their rights
hereunder shall not release the Servicer, the applicable Originator or Seller
from any of their duties or obligations with respect to any Receivables or under
the related Contracts.  The Purchasers shall have no obligation or liability
with respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.
 
Section 8.5        Reports.  The Servicer shall prepare and forward to the Agent
(i) on the 15th day of each

 

--------------------------------------------------------------------------------

 

month (or if such day is not a Business Day, the next succeeding Business Day),
a Monthly Report and (ii) within three (3) Business Days after the Agent
requests, a listing by Obligor of all Receivables together with an aging of such
Receivables as of the last day of the prior month.
 
Section 8.6        Servicing Fees.  In consideration of Meredith's agreement to
act as Servicer hereunder, the Purchasers hereby agree that, so long as Meredith
shall continue to perform as Servicer hereunder, Seller shall pay over to
Meredith a fee (the “Servicing Fee”) on each Settlement Date, in arrears for the
immediately preceding month, equal to 1/12 of 1.0% per annum times the average
of the Net Receivables Balance at the beginning and the end of such period as
compensation for its servicing activities.
 
ARTICLE IX.                                
 
 
 
TERMINATION EVENTS
 
Section 9.1        Termination Events.  The occurrence of any one or more of the
following events shall constitute a Termination Event:
 
(a)        Any Seller Party shall fail (i) to make any payment or deposit
required hereunder when due, and such failure continues for two (2) Business
Days, or (ii) to perform or observe any term, covenant or agreement hereunder
(other than as referred to in clause (i) of this paragraph (a) and paragraph
9.1(e)) or in any other Transaction Document and such failure shall continue for
five (5) consecutive Business Days after the earlier to occur of (A) discovery
of such failure by a Seller Party or (B) notice of such failure from the Agent
or any Purchaser.
 
(b)        Any representation, warranty or certification made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made or deemed made which is not corrected within 5
Business Days after the earliest to occur of (i) discovery of such error by a
Seller Party, or (ii) notice of such error from the Agent or any Purchaser.
 
(c)        Failure of Seller to pay any Indebtedness when due (after taking into
account any applicable period of grace) in excess of $10,000 or the failure of
any Originator to pay Indebtedness when due (after taking into account any
applicable period of grace) in excess of $25,000,000, which failure has not been
cured or waived; or the default by Seller or any Originator in the performance
of any term, provision or condition contained in any agreement under which any
such Indebtedness was created or is governed, the effect of which is to cause,
or to permit the holder or holders of such Indebtedness to cause, such
Indebtedness to become due prior to its stated maturity; or any such
Indebtedness of Seller or any Originator shall be declared to be due and payable
or required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof.
 
(d)        (i)  Seller or Servicer shall generally not pay its debts as such
debts become due or shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors; or
(ii) any proceeding shall be instituted by Seller or Servicer seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property; or (iii) any proceeding shall be instituted
and remain unstayed and undismissed in a court of appropriate jurisdiction for a
period of 60 days against Seller or Servicer seeking to adjudicate it bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property; or (iv) Seller or Servicer shall take any corporate action to
authorize any of the actions set forth in the foregoing clauses (i), (ii) or
(iii) of this subsection (d).
 
(e)        Seller shall fail to comply with the terms of Section 2.6 hereof.
 
(f)        (i) As at the end of the month of November, December or January of
any calendar year, the average of the Delinquency Ratios as at the end of such
month and the two preceding months shall exceed 25%, (ii) as at the end of any
other calendar month, the average of the Delinquency Ratios as at the end of
such month and the two preceding months shall exceed 23.5%, (iii) as at the end
of any calendar month, the average of the Default Ratios as at the end of such
month and the two preceding months shall exceed 11%, (iv) as at the end of any
calendar month, the average of the Dilution

 

--------------------------------------------------------------------------------

 

Ratios as at the end of such month and the two preceding months shall exceed
3.00%, or (v) as at the end of any calendar month, the average of the Day Sales
Outstanding as at the end of such month and the two preceding months shall
exceed 80.0.
 
(g)        A Change of Control shall occur.
 
(h)        (i) One or more final judgments for the payment of money shall be
entered against Seller or (ii) one or more final judgments for the payment of
money in an amount in excess of $25,000,000, individually or in the aggregate,
shall be entered against the Servicer or, if the Performance Undertaking has
been delivered, Performance Guarantor on claims not covered by insurance or as
to which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for sixty (60) consecutive days without
a stay of execution.
 
(i)        The “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur with respect to any Material Originator or any Material
Originator shall for any reason cease to transfer, or cease to have the legal
capacity to transfer, or otherwise be incapable of transferring Receivables to
Seller under the Receivables Sale Agreement.
 
(j)        This Agreement or the Parent Guarantee shall terminate in whole or in
part (except in accordance with its terms), or shall cease to be effective or to
be the legally valid, binding and enforceable obligation of Seller, or the Agent
for the benefit of the Purchasers shall cease to have a valid and perfected
first priority security interest in the Receivables, the Related Security and
the Collections with respect thereto and the Collection Accounts, other than
Permitted Liens.
 
(k)        (i) The Consolidated Leverage Ratio (as defined in the Credit
Agreement) as of the last day of any Fiscal Quarter (as defined in the Credit
Agreement) exceeds 3.75 to 1.00 or (ii) the Consolidated Interest Coverage Ratio
(as defined in the Credit Agreement) as of the last day of any Fiscal Quarter
(as defined in the Credit Agreement) is less than 2.75 to 1.00.
 
(l)        An “Event of Default” under the Credit Agreement shall occur and be
continuing.
 
Section 9.2        Remedies.  Upon the occurrence and during the continuation of
a Termination Event, the Agent may, or upon the direction of the Required
Financial Institutions shall, take any of the following actions: (i) replace the
Person then acting as Servicer, (ii) declare the Facility Termination Date to
have occurred, whereupon the Facility Termination Date shall forthwith occur,
without demand, protest or further notice of any kind, all of which are hereby
expressly waived by each Seller Party; provided, however, that upon the
occurrence of a Termination Event described in Section 9.1(d)(ii), or of an
actual or deemed entry of an order for relief with respect to any Seller Party
under the Federal Bankruptcy Code, the Facility Termination Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Seller Party, (iii) to the fullest
extent permitted by applicable law, declare that the Default Fee shall accrue
with respect to any of the Aggregate Unpaids outstanding at such time, (iv)
deliver the Collection Notices to the Collection Banks, (v) notify Obligors of
the Purchasers' interest in the Receivables, and (vi) enforce the terms of and
collect upon the Parent Guarantee.  The aforementioned rights and remedies shall
be without limitation, and shall be in addition to all other rights and remedies
of the Agent and the Purchasers otherwise available under any other provision of
this Agreement, by operation of law, at equity or otherwise, all of which are
hereby expressly preserved, including, without limitation, all rights and
remedies provided under the UCC, all of which rights shall be cumulative.
 
ARTICLE X.                                
 
 
 
INDEMNIFICATION
 
Section 10.1        Indemnities by The Seller Parties.  Without limiting any
other rights that the Agent or any Purchaser may have hereunder or under
applicable law, (A) Seller hereby agrees to indemnify (and pay upon demand to)
the Agent and each Purchaser and their respective assigns, officers, directors,
agents and employees (each, an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys' fees (which attorneys may be
employees of the Agent or such Purchaser) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by a Purchaser of
an interest in the Receivables, and (B) the Servicer hereby agrees to indemnify
(and pay upon demand to) each Indemnified Party for Indemnified Amounts awarded
against or incurred by any of them arising out of the Servicer's activities as
Servicer

 

--------------------------------------------------------------------------------

 

hereunder excluding, however, in all of the foregoing instances under the
preceding clauses (A) and (B):
 
(a)        Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
 
(b)        Indemnified Amounts to the extent the same includes losses in respect
of Receivables that are uncollectible on account of the insolvency, bankruptcy
or lack of creditworthiness of the related Obligor; or
 
(c)        taxes imposed by the United States, the Indemnified Party's
jurisdiction of organization (or, in the case of an individual, primary
residence) or any other jurisdiction in which such Indemnified Party has
established a taxable nexus other than in connection with the transactions
contemplated hereby and by the other Transaction Documents, on or measured by
the overall net income of such Indemnified Party to the extent that the
computation of such taxes is consistent with the characterization for income tax
purposes of the acquisition by the Purchasers of Purchaser Interests as a loan
or loans by the Purchasers to Seller secured by the Receivables, the Related
Security, the Collection Accounts and the Collections;
 
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement.  Without limiting the generality
of the foregoing indemnification, but subject to the exclusions in clauses (a),
(b) and (c) above, Seller shall indemnify each Indemnified Party for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller or the Servicer) relating to or resulting from:
 
(i)        any representation or warranty made by any Seller Party or any
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made;
 
(ii)        the failure by Seller, the Servicer or any Originator to comply with
any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of any Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;
 
(iii)        any failure of Seller, the Servicer or any Originator to perform
its duties, covenants or other obligations in accordance with the provisions of
this Agreement or any other Transaction Document;
 
(iv)        any products liability, personal injury or damage suit, or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;
 
(v)        any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
 
(vi)        the commingling of Collections of Receivables at any time with other
funds;
 
(vii)        any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of an Incremental Purchase or a
Reinvestment, the ownership of the Purchaser Interests or any other
investigation, litigation or proceeding relating to Seller, the Servicer (at any
time the Servicer is Meredith or one of its Affiliates) or any Originator in
which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;
 

 

--------------------------------------------------------------------------------

 

(viii)        any inability to litigate any claim against any Obligor in respect
of any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
 
(ix)        any Termination Event described in Section 9.1(d);
 
(x)        any failure of Seller to acquire and maintain legal and equitable
title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from the applicable Originator, free and clear
of any Adverse Claim (other than as created hereunder); or any failure of Seller
to give reasonably equivalent value to the applicable Originator under the
Receivables Sale Agreement in consideration of the transfer by such Originator
of any Receivable, or any attempt by any Person to void such transfer under
statutory provisions or common law or equitable action;
 
(xi)        any failure to vest and maintain vested in the Agent for the benefit
of the Purchasers, or to transfer to the Agent for the benefit of the
Purchasers, legal and equitable title to, and ownership of, a first priority
perfected undivided percentage ownership interest (to the extent of the
Purchaser Interests contemplated hereunder) or security interest in the
Receivables, the Related Security and the Collections, free and clear of any
Adverse Claim (except as created by the Transaction Documents);
 
(xii)        the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivable,
the Related Security and Collections with respect thereto, and the proceeds of
any thereof, whether at the time of any Incremental Purchase or Reinvestment or
at any subsequent time;
 
(xiii)        any action or omission by any Seller Party which reduces or
impairs the rights of the Agent or the Purchasers with respect to any Receivable
or the value of any such Receivable (other than such an action taken or omission
made at the request of the Agent or any Purchaser or any action taken by the
Servicer in accordance with the Credit and Collection Policy);
 
(xiv)        avoidance by any Person of any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and
 
(xv)        the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.
 
Notwithstanding the foregoing, if any Indemnified Amount arises out of a lawsuit
or other adversarial proceeding, unless an Indemnified Party's business
reputation is at issue, Seller shall be entitled to assume and control the
defense thereof in its sole discretion using counsel approved by the applicable
Indemnified Party (such approval not to be unreasonably withheld or
delayed).  If Seller does assume the defense of a lawsuit or other adversarial
proceeding pursuant to the preceding sentence, the applicable Indemnified Party
may engage additional counsel only at such Indemnified Party's sole expense.
 
Section 10.2        Increased Cost and Reduced Return.
 
(a)        If after the date hereof, any Funding Source shall be charged any
fee, expense or increased cost on account of the adoption after the date hereof
of any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein after the date
hereof, or any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency after the date hereof (a
“Regulatory Change”):  (i) that subjects any Funding Source to any charge or
withholding on or with respect to any Funding Agreement or a Funding Source's
obligations under a Funding Agreement, or on or with respect to the Receivables,
or changes the basis of taxation of payments to any Funding Source of any
amounts payable under any Funding Agreement (except for changes in the rate of
tax on the overall net income of a Funding Source or taxes excluded by Section
10.1) or (ii) that imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of a Funding Source, or credit
extended by a Funding Source pursuant to a Funding Agreement or (iii) that
imposes any other condition the result of which is to increase the cost to a
Funding Source of performing its obligations under a Funding Agreement, or to
reduce the rate of return on a Funding Source's capital as a consequence of its
obligations under a Funding Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source under a Funding Agreement or to

 

--------------------------------------------------------------------------------

 

require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon the later of (i) 15 Business Days
after demand by the Agent and (ii) the next succeeding Settlement Date, Seller
shall pay to the Agent, for the benefit of the relevant Funding Source, such
amounts charged to such Funding Source or such amounts to otherwise compensate
such Funding Source for such increased cost or such reduction.
 
(b)        A certificate of the applicable Funding Source setting forth the
amount or amounts necessary to compensate such Purchaser or Funding Source
pursuant to paragraph (a) of this Section 10.02 shall be delivered to the Seller
and shall be conclusive absent manifest error.
 
Section 10.3        Other Costs and Expenses.  Seller shall pay to the Agent and
Conduit on demand all costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation (subject to Section 7.1(d)), the
reasonable costs of Conduit's auditors auditing the books, records and
procedures of Seller, reasonable fees and out-of-pocket expenses of one legal
counsel for both Conduit and the Agent (which such counsel may be employees of
Conduit or the Agent) with respect thereto and with respect to advising Conduit
and the Agent as to their respective rights and remedies under this
Agreement.  Seller shall pay to the Agent on demand any and all costs and
expenses of the Agent and the Purchasers, if any, including reasonable counsel
fees and expenses in connection with the enforcement of this Agreement and the
other documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following a Termination Event.
 
ARTICLE XI.                                
 
 
 
THE AGENT
 
Section 11.1        Authorization and Action.  Each Purchaser hereby designates
and appoints JPMorgan Chase to act as its agent hereunder and under each other
Transaction Document, and authorizes the Agent to take such actions as agent on
its behalf and to exercise such powers as are delegated to the Agent by the
terms of this Agreement and the other Transaction Documents together with such
powers as are reasonably incidental thereto.  The Agent shall not have any
duties or responsibilities, except those expressly set forth herein or in any
other Transaction Document, or any fiduciary relationship with any Purchaser,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent.  In performing its
functions and duties hereunder and under the other Transaction Documents, the
Agent shall act solely as agent for the Purchasers and does not assume nor shall
be deemed to have assumed any obligation or relationship of trust or agency with
or for any Seller Party or any of such Seller Party's successors or
assigns.  The Agent shall not be required to take any action that exposes the
Agent to personal liability or that is contrary to this Agreement, any other
Transaction Document or applicable law.  The appointment and authority of the
Agent hereunder shall terminate upon the indefeasible payment in full of all
Aggregate Unpaids.  Each Purchaser hereby authorizes the Agent to execute each
of the Collection Account Agreements on behalf of such Purchaser (the terms of
which shall be binding on such Purchaser) (or to the extent such Collection
Account Agreements have been executed, each Purchaser hereby ratifies such
execution, as applicable).
 
Section 11.2        Delegation of Duties.  The Agent may execute any of its
duties under this Agreement and each other Transaction Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
 
Section 11.3        Exculpatory Provisions.  Neither the Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person's own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article VI, or for the perfection, priority, condition, value or
sufficiency of any collateral pledged in connection herewith.  The Agent shall
not be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement or any other Transaction

 

--------------------------------------------------------------------------------

 

Document, or to inspect the properties, books or records of the Seller
Parties.  The Agent shall not be deemed to have knowledge of any Termination
Event or Potential Termination Event unless the Agent has received notice from
Seller or a Purchaser.
 
Section 11.4        Reliance by Agent.  The Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to Seller), independent
accountants and other experts selected by the Agent.  The Agent shall in all
cases be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction  Document unless it shall first receive such
advice or concurrence of Conduit or the Required Financial Institutions or all
of the Purchasers, as applicable, as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until the Agent shall have received such advice, the Agent may take or refrain
from taking any action, as the Agent shall deem advisable and in the best
interests of the Purchasers.  The Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of Conduit or
the Required Financial Institutions or all of the Purchasers, as applicable, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Purchasers.
 
Section 11.5        Non-Reliance on Agent and Other Purchasers.  Each Purchaser
expressly acknowledges that neither the Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of any Seller
Party, shall be deemed to constitute any representation or warranty by the
Agent.  Each Purchaser represents and warrants to the Agent that it has and
will, independently and without reliance upon the Agent or any other Purchaser
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Seller and
made its own decision to enter into this Agreement, the other Transaction
Documents and all other documents related hereto or thereto.
 
Section 11.6        Reimbursement and Indemnification.  The Financial
Institutions agree to reimburse and indemnify the Agent and its officers,
directors, employees, representatives and agents ratably according to their Pro
Rata Shares, to the extent not paid or reimbursed by the Seller Parties (i) for
any amounts for which the Agent, acting in its capacity as Agent, is entitled to
reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by the Agent, in its capacity as Agent and acting on behalf of the
Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents.
 
Section 11.7        Agent in its Individual Capacity.  The Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with Seller or any Affiliate of Seller as though the Agent were
not the Agent hereunder.  With respect to the acquisition of Purchaser Interests
pursuant to this Agreement, the Agent shall have the same rights and powers
under this Agreement in its individual capacity as any Purchaser and may
exercise the same as though it were not the Agent, and the terms “Financial
Institution,” “Purchaser,” “Financial Institutions” and “Purchasers” shall
include the Agent in its individual capacity.
 
Section 11.8        Successor Agent.  The Agent may, upon five days' notice to
Seller and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) resign as
Agent.  If the Agent shall resign, then the Required Financial Institutions
during such five-day period shall appoint from among the Purchasers a successor
agent.  If for any reason no successor Agent is appointed by the Required
Financial Institutions during such five-day period, then effective upon the
termination of such five day period, the Purchasers shall perform all of the
duties of the Agent hereunder and under the other Transaction Documents and
Seller and the Servicer (as applicable) shall make all payments in respect of
the Aggregate Unpaids directly to the applicable Purchasers and for all purposes
shall deal directly with the Purchasers.  After the effectiveness of any
retiring Agent's resignation hereunder as Agent, the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other
Transaction Documents and the provisions of this Article XI and Article X shall
continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while it was Agent under this Agreement and under the other
Transaction Documents.

 

--------------------------------------------------------------------------------

 

 
ARTICLE XII.                                
 
 
 
ASSIGNMENTS; PARTICIPATIONS
 
Section 12.1        Assignments.
 
(a)        Seller and each Financial Institution hereby agree and consent to the
complete or partial assignment by Conduit of all or any portion of its rights
under, interest in, title to and obligations under this Agreement (i) to the
Financial Institutions pursuant to a Funding Agreement or (ii) to any other
Person; provided that, prior to the occurrence of a Termination Event, Conduit
may not make any such assignment pursuant to this clause (ii) except in the
circumstances covered by Section 12.1(c) without the consent of Seller (which
consent shall not be unreasonably withheld).  Upon any such assignment, Conduit
shall be released from its obligations so assigned.  Further, Seller and each
Financial Institution hereby agree that any assignee of Conduit of this
Agreement or all or any of the Purchaser Interests of Conduit shall have all of
the rights and benefits under this Agreement as if the term “Conduit” explicitly
referred to such party, and no such assignment shall in any way impair the
rights and benefits of Conduit hereunder.  Neither Seller nor the Servicer shall
have the right to assign its rights or obligations under this Agreement.
 
(b)        Any Financial Institution may at any time and from time to time
assign to one or more Persons (“Purchasing Financial Institutions”) all or any
part of its rights and obligations under this Agreement pursuant to an
assignment agreement, substantially in the form set forth in Exhibit VII hereto
(the “Assignment Agreement”) executed by such Purchasing Financial Institution
and such selling Financial Institution.  The consent of Conduit (as required
pursuant to the definition of “Conduit” hereunder), and, prior to the occurrence
of a Termination Event, the consent of Seller (which consent of Seller shall not
be unreasonably withheld), shall be required prior to the effectiveness of any
such assignment.  Each assignee of a Financial Institution must (i) have a
short-term debt rating of A-1 or better by Standard & Poor's Ratings Group and
P-1 by Moody's Investor Service, Inc. and (ii) agree to deliver to the Agent,
promptly following any request therefor by the Agent or Conduit, an
enforceability opinion in form and substance satisfactory to the Agent.  Upon
delivery of the executed Assignment Agreement to the Agent, such selling
Financial Institution shall be released from its obligations hereunder to the
extent of such assignment.  Thereafter the Purchasing Financial Institution
shall for all purposes be a Financial Institution party to this Agreement and
shall have all the rights and obligations of a Financial Institution under this
Agreement to the same extent as if it were an original party hereto and no
further consent or action by Seller, the Purchasers or the Agent shall be
required.
 
(c)        At all times after a CP Renewal Event, each of the Financial
Institutions agrees that in the event that it shall cease to have a short-term
debt rating of A-1 or better by Standard & Poor's Ratings Group and P-1 by
Moody's Investor Service, Inc. (an “Affected Financial Institution”), such
Affected Financial Institution shall be obliged, at the request of Conduit or
the Agent, to assign all of its rights and obligations hereunder to (x) another
Financial Institution or (y) another funding entity nominated by the Agent and
acceptable to Conduit, and willing to participate in this Agreement through the
Scheduled Termination Date in the place of such Affected Financial Institution;
provided that the Affected Financial Institution receives payment in full,
pursuant to an Assignment Agreement, of an amount equal to such Financial
Institution's Pro Rata Share of the Aggregate Capital and Yield owing to the
Financial Institutions and all accrued but unpaid fees and other costs and
expenses payable in respect of its Pro Rata Share of the Purchaser Interests of
the Financial Institutions.
 
(d)        On the date hereof, Falcon Asset Securitization Company LLC assigns
all of its rights under, interest in, title to and obligations under this
Agreement to JPMorgan Chase Bank, N.A., as Financial Institution, and JPMorgan
Chase Bank, N.A. accepts such assignment and assumes such rights and
obligations.  The Seller hereby acknowledges and consents to such
assignment.  From the date hereof, the Capital so assigned shall be allocated to
a new Tranche Period and bear Yield at the Discount Rate.
 
Section 12.2        Participations.  Any Financial Institution may, in the
ordinary course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Financial Institutions or any other interest of such Financial
Institution hereunder.  Notwithstanding any such sale by a Financial Institution
of a participating interest to a Participant, such Financial Institution's
rights and obligations under this Agreement shall remain unchanged, such
Financial Institution shall remain solely responsible for the performance of its
obligations hereunder, and Seller, Conduit and the Agent shall continue to deal
solely and directly with such Financial Institution in connection with such
Financial Institution's rights and obligations under this Agreement.  Each
Financial Institution agrees that (i) any agreement between such Financial
Institution and any such Participant in respect of such

 

--------------------------------------------------------------------------------

 

participating interest shall not restrict such Financial Institution's right to
agree to any amendment, supplement, waiver or modification to this Agreement,
except for any amendment, supplement, waiver or modification described in
Section 14.1(b)(i), and (ii) no such participant shall be entitled to any
reimbursement pursuant to Article X that is greater than the reimbursement such
Financial Institution would be entitled to receive thereunder.
 
Section 12.3        Federal Reserve.  Notwithstanding any other provision of
this Agreement to the contrary, any Purchaser may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any Purchaser Interest and any rights to payment of Capital and
Yield) under this Agreement to secure obligations of such Purchaser to a Federal
Reserve Bank, without notice to or consent of the Seller, any other Purchaser or
the Agent; provided that no such pledge or grant of a security interest shall
release a Purchaser from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Purchaser as a party hereto.
 
ARTICLE XIII.                                
 
 
 
LIQUIDITY FACILITY
 
Section 13.1        [Intentionally Deleted]
 
Section 13.2        [Intentionally Deleted]
 
Section 13.3        [Intentionally Deleted]
 
Section 13.4        [Intentionally Deleted]
 
Section 13.5        [Intentionally Deleted]
 
Section 13.6        Terminating Financial Institutions.
 
(a)        Each Financial Institution hereby agrees to deliver written notice to
the Agent not more than 30 Business Days and not less than 5 Business Days prior
to the Scheduled Termination Date indicating whether such Financial Institution
intends to renew its Commitment hereunder.  If any Financial Institution fails
to deliver such notice on or prior to the date that is 5 Business Days prior to
the Scheduled Termination Date, such Financial Institution will be deemed to
have declined to renew its Commitment (each Financial Institution which has
declined or has been deemed to have declined to renew its Commitment hereunder,
a “Non-Renewing Financial Institution”).  The Agent shall promptly notify Seller
of each Non-Renewing Financial Institution, and unless a substitute Financial
Institution having a short-term debt rating of A-1 or better by Standard &
Poor's Ratings Group and P-1 by Moody's Investor Service, Inc. agrees to accept
an assignment of such Non-Renewing Financial Institution's Commitment and
Purchaser Interests (if any) within 2 Business Days prior to the existing
Scheduled Termination Date, to the extent of Commitment Availability, such
Non-Renewing Financial Institution's Commitment shall, to such extent,
automatically terminate on the Scheduled Termination Date (each Affected
Financial Institution and each Non-Renewing Financial Institution is hereinafter
referred to as a “Terminating Financial Institution”).  From and after a CP
Renewal Event, the parties hereto expressly acknowledge that any declaration of
the termination of any Commitment, any assignment pursuant to this Section 13.6
and the order of priority of any such termination or assignment among
Terminating Financial Institutions shall be made by Conduit in its sole and
absolute discretion.
 
(b)        Upon reduction to zero of the Capital of all of the Purchaser
Interests of a Terminating Financial Institution (after application of
Collections thereto pursuant to Sections 2.2 and 2.3) all rights and obligations
of such Terminating Financial Institution hereunder shall be terminated and such
Terminating Financial Institution shall no longer be a “Financial Institution”
hereunder; provided, however, that the provisions of Article X shall continue in
effect for its benefit with respect to Purchaser Interests held by such
Terminating Financial Institution prior to its termination as a Financial
Institution.
 

 

--------------------------------------------------------------------------------

 

 
ARTICLE XIV.                                
 
 
 
MISCELLANEOUS
 
Section 14.1        Waivers and Amendments.
 
(a)        No failure or delay on the part of the Agent or any Purchaser in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy.  The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law.  Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.
 
(b)        No provision of this Agreement may be amended, supplemented, modified
or waived except in writing in accordance with the provisions of this Section
14.1(b).  Conduit, Seller, Servicer and the Agent, at the direction of the
Required Financial Institutions, may enter into written modifications or waivers
of any provisions of this Agreement, provided, however, that no such
modification or waiver shall:
 
(i)        without the consent of each affected Purchaser, (A) extend the
Scheduled Termination Date or the date of any payment or deposit of Collections
by Seller or the Servicer, (B) reduce the rate or extend the time of payment of
Yield or any CP Costs (or any component of Yield or CP Costs), (C) reduce any
fee payable to the Agent for the benefit of the Purchasers, (D) except pursuant
to Article XII hereof, change the amount of the Capital of any Purchaser, any
Financial Institution's Pro Rata Share or any Financial Institution's
Commitment, (E) amend, modify or waive any provision of the definition of
Required Financial Institutions or this Section 14.1(b), (F) consent to or
permit the assignment or transfer by Seller of any of its rights and obligations
under this Agreement, (G) change the definition of “Default Proxy,” “Default
Ratio,” “Delinquency Ratio,” “Dilution Horizon Ratio,” “Dilution Percentage,”
“Dilution Ratio,” “Dilution Reserve,” “Dilution Spike Ratio,” “Expected Dilution
Ratio,” “Eligible Receivable,” “Loss Horizon Ratio,” “Loss Percentage,” “Loss
Ratio,” “Loss Reserve,” or “Yield and Servicing Reserve”, or (H) amend or modify
any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses; or
 
(ii)        without the written consent of the then Agent, amend, modify or
waive any provision of this Agreement if the effect thereof is to affect the
rights or duties of such Agent.
 
Notwithstanding the foregoing, the Agent, the Required Financial Institutions
and Conduit may enter into amendments to modify any of the terms or provisions
of Article XI, Article XII, Section 14.13 of this Agreement without the consent
of Seller or Servicer, provided that such amendment has no negative impact upon
Seller or Servicer.  Any modification or waiver made in accordance with this
Section 14.1 shall apply to each of the Purchasers equally and shall be binding
upon Seller, the Servicer, the Purchasers and the Agent.
 
Section 14.2        Notices.  (a) Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto.  Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (iii)
if given by any other means, when received at the address specified in this
Section 14.2.  Seller hereby authorizes the Agent to effect purchases and
Tranche Period and Discount Rate selections based on telephonic notices made by
any Person whom the Agent in good faith believes to be acting on behalf of
Seller.  Seller agrees to deliver promptly to the Agent a written confirmation
of each telephonic notice signed by an authorized officer of Seller; provided,
however, the absence of such confirmation shall not affect the validity of such
notice.  If the written confirmation differs from the action taken by the Agent,
the records of the Agent shall govern absent manifest error.
 
(b)        Notwithstanding the foregoing, all Monthly Reports delivered by the
Servicer to the Agent pursuant to Section 8.5 shall be sent by email to
ashley.e.vida@jpmorgan.com and stephanie.a.lis@jpmorgan.com (or such

 

--------------------------------------------------------------------------------

 

other email address as provided by the Agent to the Servicer for such purpose),
and shall be effective when received.
 
Section 14.3        Ratable Payments.  If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.
 
Section 14.4        Protection of Ownership Interests of the Purchasers.
 
(a)        Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Agent may reasonably
request, to perfect, protect or more fully evidence the Purchaser Interests, or
to enable the Agent or the Purchasers to exercise and enforce their rights and
remedies hereunder.  At any time after the occurrence of a Termination Event,
the Agent may, or the Agent may direct Seller or the Servicer to, notify the
Obligors of Receivables, at Seller's expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Agent or its designee.  Seller or the Servicer (as
applicable) shall, at any Purchaser's request, withhold the identity of such
Purchaser in any such notification.
 
(b)        If any Seller Party fails to perform any of its obligations
hereunder, the Agent or any Purchaser may (but shall not be required to)
perform, or cause performance of, such obligations, and the Agent's or such
Purchaser's costs and expenses incurred in connection therewith shall be payable
by Seller as provided in Section 10.3.  Each Seller Party irrevocably authorizes
the Agent at any time and from time to time in the sole discretion of the Agent,
and appoints the Agent as its attorney-in-fact, to act on behalf of such Seller
Party (i) to execute on behalf of Seller as debtor and to file financing
statements necessary or desirable in the Agent's sole discretion to perfect and
to maintain the perfection and priority of the interest of the Purchasers in the
Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the interests of the Purchasers in the Receivables.  This appointment is coupled
with an interest and is irrevocable.
 
Section 14.5        Confidentiality.  Each Seller Party, each Purchaser and the
Agent shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of this Agreement and the other confidential or
proprietary information with respect to the Agent and Conduit and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
any such party, and their respective officers and employees, may disclose such
information: (a) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives, including external accountants and attorneys and, except with
respect to the terms of the Fee Letter, financial advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential); (b) to the extent requested by any judicial, administrative or
regulatory authority or proceedings purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners); (c) to the extent required by applicable law, rule,
regulation or direction or by any subpoena or similar legal process; (d) to any
other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Transaction Document or any action or proceeding
relating to this Agreement or any other Transaction Document or the enforcement
of rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section 14.5, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, or to any Conduit or
Purchasing Financial Institution; or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Seller
and its obligations; (g) with the consent of the Seller and the Servicer; or (h)
to the extent such information (i) becomes publicly available other than as a
result of a breach of this Section 14.5 or (ii) becomes available to the Agent,
any Financial Institution or any of their respective Affiliates on a
nonconfidential basis from a source other than a Seller Party.  Any Person
required to maintain the confidentiality of information as provided in this
Section 14.5 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.
 
Section 14.6        Bankruptcy Petition.  Seller, the Servicer, the Agent and
each Financial Institution hereby covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all outstanding senior

 

--------------------------------------------------------------------------------

 

indebtedness of Conduit, it will not institute against, or join any other Person
in instituting against, Conduit or any such entity any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.
 
Section 14.7        Limitation of Liability.  Except with respect to any claim
arising out of the willful misconduct or gross negligence of any party hereto,
no claim may be made by any other party or any other Person against such first
party or its respective Affiliates, directors, officers, employees, attorneys or
agents for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement, or any act,
omission or event occurring in connection therewith; and each party hereby
waives, releases, and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor; provided, however, that nothing in this Section 14.7 shall limit in any
way the indemnification obligations of the Seller Parties set forth in Article
X.
 
Section 14.8        CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF ILLINOIS.
 
Section 14.9        CONSENT TO JURISDICTION.  EACH SELLER PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY PURCHASER TO
BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE AGENT OR
ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO
THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.
 
Section 14.10        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
 
Section 14.11        Integration; Binding Effect; Survival of Terms.
 
(a)        This Agreement and each other Transaction Document contain the final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter hereof and shall constitute the entire agreement
among the parties hereto with respect to the subject matter hereof superseding
all prior oral or written understandings.
 
(b)        This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy).  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.
 
Section 14.12        Counterparts; Severability; Section References.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.  Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and

 

--------------------------------------------------------------------------------

 

sections of, and schedules and exhibits to, this Agreement.
 
Section 14.13        JPMorgan Chase Roles.  Each of the Financial Institutions
acknowledges that JPMorgan Chase acts, or may in the future act, (i) as
administrative agent for Conduit or any Financial Institution, (ii) as issuing
and paying agent for the Commercial Paper, (iii) to provide credit or liquidity
enhancement for the timely payment for the Commercial Paper and (iv) to provide
other services from time to time for Conduit or any Financial Institution
(collectively, the “JPMorgan Chase Roles”).  Without limiting the generality of
this Section 14.13, each Financial Institution hereby acknowledges and consents
to any and all JPMorgan Chase Roles and agrees that in connection with any
JPMorgan Chase Role, JPMorgan Chase may take, or refrain from taking, any action
that it, in its discretion, deems appropriate, including, without limitation, in
its role as administrative agent for Conduit, and the giving of notice to the
Agent of a mandatory purchase pursuant to a Funding Agreement.
 
Section 14.14        Characterization.
 
(a)        Except as specifically provided in this Agreement, each sale of a
Purchaser Interest hereunder is full recourse to Seller and Seller is obligated
to repay in full the Aggregate Capital and all other Aggregate Unpaids.  In
addition, (i) Seller shall be liable to each Purchaser and the Agent for all
representations, warranties, covenants and indemnities made by Seller pursuant
to the terms of this Agreement, and (ii) such sale does not constitute and is
not intended to result in an assumption by any Purchaser or the Agent or any
assignee thereof of any obligation of Seller or any Originator or any other
Person arising in connection with the Receivables, the Related Security, or the
related Contracts, or any other obligations of Seller or any Originator.
 
(b)        In addition to any ownership interest which the Agent may from time
to time acquire pursuant hereto, Seller hereby grants to the Agent for the
ratable benefit of the Purchasers a valid and perfected security interest in all
of Seller's right, title and interest, now owned or hereafter acquired, in, to
and under all Receivables now existing or hereafter arising, the Collections,
each Lock-Box, each Collection Account, all Related Security, all other rights
and payments relating to such Receivables, the Receivables Sale Agreement and
from and after the time, if any, when it is required to be delivered,  the
Performance Undertaking (including, without limitation, (a) all rights to
indemnification arising thereunder, and (b) all UCC financing statements filed
pursuant thereto), all proceeds of any thereof and all other assets in which the
Agent on behalf of the Purchasers has acquired, may hereafter acquire and/or
purports to have acquired an interest under this Agreement prior to all other
liens on and security interests therein to secure the prompt and complete
payment of the Aggregate Unpaids.  The Agent and the Purchasers shall have, in
addition to the rights and remedies that they may have under this Agreement, all
other rights and remedies provided to a secured creditor under the UCC and other
applicable law, which rights and remedies shall be cumulative.  The Seller
hereby authorizes the Agent, within the meaning of 9-509 of any applicable
enactment of the UCC, as secured party for the benefit of itself and of the
Purchasers, to file, without the signature of the debtor, the UCC financing
statements contemplated herein and under the Receivables Sale Agreement.  The
Seller hereby assigns its security interests against the Originators under the
Receivables Sale Agreement to the Agent for the benefit of the Purchasers.
 
(c)        In connection with Seller's transfer of its right, title and interest
in, to and under the Receivables Sale Agreement and from and after the time, if
any, when it is required to be delivered,  the Performance Undertaking, Seller
agrees that the Agent shall have the right to enforce Seller's rights and
remedies under the Receivables Sale Agreement and, when applicable, the
Performance Undertaking, to receive all amounts payable thereunder or in
connection therewith, to consent to amendments, modifications or waivers
thereof, and to direct, instruct or request any action thereunder, but in each
case without any obligation on the part of the Agent or any Purchaser or any of
its or their respective Affiliates to perform any of the obligations of Seller
under the Receivables Sale Agreement or, when applicable,  the Performance
Guarantor under the Performance Undertaking.  To the extent that Seller enforces
Seller's rights and remedies under the Receivables Sale Agreement or, when
applicable, the Performance Undertaking, from and after the occurrence of a
Termination Event, and during the continuance thereof, the Agent shall have the
exclusive right to direct such enforcement by Seller.
 
(d)        In the event that either (i) the Termination Date (under and as
defined in the Receivables Sale Agreement) shall occur with respect to any
Originator (other than in connection with the occurrence of a Termination Event)
or (ii) any Originator shall divest, sell, swap or otherwise dispose of any
business unit, division, group, magazine or television station and such event
does not cause a Termination Event, the Agent agrees to deliver, at such
Originator's sole cost and expense, such releases, termination statements and
other documents or instruments (including a letter giving such Originator
authority to file such releases or termination statements) as such Originator
may reasonably request to evidence the release of all security interests and
liens of the Buyer and the Agent under the Receivables Sale Agreement and
hereunder against such Originator's assets or the assets of such business unit,
division, group, magazine or television station to the extent such assets are
not owned by the Buyer.

 

--------------------------------------------------------------------------------

 

 
Section 14.15        Amendment and Restatement.
 
(a)        On the date hereof, the Original Agreement shall be amended, restated
and superseded in its entirety by this Agreement but the indebtedness evidenced
thereby shall neither be cancelled nor extinguished but shall instead become
part of the Aggregate Capital and Aggregate Unpaids hereunder in all respects. 
The parties hereto hereby (i) acknowledge and agree that the Liens granted under
the Transaction Documents securing the payment of such indebtedness are in all
respects continuing and in full force and effect, secure the payment of such
indebtedness and from and after the date hereof shall secure the Aggregate
Unpaids under this Agreement in addition to such indebtedness and (ii) fully and
unconditionally ratify and affirm all Transaction Documents, including those not
subject to amendment at this time.
 
(b)        On and after the date hereof, (i) each reference in the Transaction
Documents to the “Receivables Purchase Agreement”, “thereunder”, “thereof” or
similar words referring to the “Receivables Purchase Agreement” shall mean and
be a reference to this Agreement and (ii) each reference in the Transaction
Documents to the “Aggregate Capital” and the “Aggregate Unpaids” shall mean and
be a reference to the Aggregate Capital and the Aggregate Unpaids as defined in
this Agreement.
 
Section 14.16        CP Renewal Event.  In the event that JPMorgan Chase
determines that it is again commercially feasible to fund Incremental Purchases
via the issuance of Commercial Paper, it will give written notice thereof to the
Seller.  Upon such written notice, if the Seller so elects, the Seller and the
other Seller Parties, and the Agent, the Financial Institutions and the Conduit,
will cooperate in good faith to amend this Agreement and the other Transaction
Documents, terminate the Parent Guarantee and take such other actions as deemed
reasonably necessary by the Agent to again commence funding Incremental
Purchases via the issuance of Commercial Paper, all as promptly as reasonably
possible under the circumstances, and all such amended documentation to be
reasonably acceptable to all parties.
 
 
[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------

 

 
                                                        
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date hereof.
 
MEREDITH FUNDING CORPORATION
 
By:  /s/ Kevin Wagner                                   
Name:  Kevin Wagner
Title:  President
  
Address:    1716 Locust Street
            Des Moines, IA 50309-3023
Attention:  President
            Fax:  (515) 284-3828
            Confirmation: (515) 284-2755
 
With a copy to:
 
Meredith Corporation
         1716 Locust Street
         Des Moines, IA 50309-3023
         Attention:  General Counsel
         Fax:  (515) 284-3933
         Confirmation: (515) 284-3074
 
 
MEREDITH CORPORATION, as Servicer
 
By: /s/ Steven M.
Cappaert                                                                
Name:  Steven M. Cappaert
Title:  Corporate Controller
  
Address:    1716 Locust Street
            Des Moines, IA 50309-3023
            Attention:  Corporate Controller
            Fax:  (515) 284-3828
Confirmation: (515) 284-2781
       
With a copy to:
 
         Meredith Corporation
1716 Locust Street
         Des Moines, IA 50309-3023
         Attention:  General Counsel
         Fax:  (515) 284-3933
         Confirmation: (515) 284-3074
 
 
 

 

--------------------------------------------------------------------------------

 

                                                                
FALCON ASSET SECURITIZATION COMPANY LLC
  
By: /s/ Joel C. Gedroic                                                         
 Name: Joel C. Gedroic
 Title: Executive Director
 
Address:    c/o JPMorgan Chase Bank, N.A., as Agent
           270 Park Avenue, 10th Floor
           New York, NY 10001
 
 
JPMORGAN CHASE BANK, N.A., as a Financial Institution and as Agent
  
By: /s/ Robert S.
Sheppard                                                       
Name:  Robert S. Sheppard
Title: Vice President
 
Address:        JPMorgan Chase Bank, N.A.
           10 South Dearborn
           Suite IL1-0863
           Chicago, IL 60603-0863
           Fax: 312-325-3060

 

--------------------------------------------------------------------------------

 

 
EXHIBIT I
 
DEFINITIONS
 
 
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
 “Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.
 
“Adjusted LIBO Rate” means, for any Tranche Period, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the Applicable
Margin, plus (b)(i) the LIBO Rate multiplied by (ii) the Statutory Reserve Rate.
 
“Adverse Claim” means a lien, security interest, financing statement, charge or
encumbrance, or other right or claim in, of or on any Person's assets or
properties in favor of any other Person.
 
“Affected Financial Institution” has the meaning specified in Section 12.1(c).
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person.  A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
the combined total of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.
 
“Agent” has the meaning set forth in the preamble to this Agreement.
 
“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.
 
“Aggregate Reduction” has the meaning specified in Section 1.3.
 
“Aggregate Reserves” means, on any date of determination, the sum of the
Commingling Reserve, the Loss Reserve, the Yield and Servicing Reserve, the
Dilution Reserve and the Lien Reserve.
 
“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Aggregate Capital and all other unpaid Obligations (whether due or accrued) at
such time.
 
“Agreement” has the meaning set forth in the Preliminary Statements.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect for such day, (ii) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and, (iii) the sum of (A) the Adjusted
LIBO Rate for a one month Tranche Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) and (B) 1%, provided that,
for purposes of this definition, the Adjusted LIBO Rate for any day shall be
based on the rate for a one month tranche appearing on the Reuters BBA Libor
Rates Page 3750 (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.
 
“Amendment Closing Date” means April 25, 2011.
 
“Amortization Event” means, solely for purposes of the Credit Agreement, a
Termination Event.
 
“Applicable Margin” has the meaning provided in the Fee Letter.
 

 

--------------------------------------------------------------------------------

 

“Assignment Agreement” has the meaning set forth in Section 12.1(b).
 
“Authorized Officer” means, with respect to any Person, its president, corporate
controller, general counsel, treasurer or chief financial officer.
 
“Broken Funding Costs” means, for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder; (ii) does not become subject to an Aggregate Reduction following the
delivery of any Reduction Notice; (iii) is assigned under a Funding Agreement;
(iv) in the case of any Capital bearing Yield at the Adjusted LIBO Rate, has its
Capital reduced other than on the last day of the Tranche Period applicable
thereto (including as a result of a Termination Event or other mandatory
prepayment hereunder); (v) in the case of any Capital bearing Yield at the
Adjusted LIBO Rate, is converted on other than on the last day of the Tranche
Period applicable thereto; or (vi) in the case of any Capital bearing Yield at
the Adjusted LIBO Rate, is assigned other than on the last day of the Tranche
Period applicable thereto as a result of a request by the Seller, an amount
equal to the excess, if any, of (A) the CP Costs or Yield (as applicable) that
would have accrued during the remainder of the Tranche Periods or the tranche
periods for Commercial Paper determined by the Agent to relate to such Purchaser
Interest (as applicable) subsequent to the date of such reduction, assignment or
termination (or in respect of clause (ii) above, the date such Aggregate
Reduction was designated to occur pursuant to the Reduction Notice) of the
Capital of such Purchaser Interest if such reduction, assignment or termination
had not occurred or such Reduction Notice had not been delivered, over (B) the
sum of (x) to the extent all or a portion of such Capital is allocated to
another Purchaser Interest, the amount of CP Costs or Yield actually accrued
during the remainder of such period on such Capital for the new Purchaser
Interest, and (y) to the extent such Capital is not allocated to another
Purchaser Interest, the income, if any, actually received during the remainder
of such period by the holder of such Purchaser Interest from investing the
portion of such Capital not so allocated (and the Purchasers agree to use
reasonable efforts to maximize the proceeds of such investment).  In the event
that the amount referred to in clause (B) exceeds the amount referred to in
clause (A), the relevant Purchaser or Purchasers agree to pay to Seller the
amount of such excess.  All Broken Funding Costs shall be due and payable
hereunder upon demand.
 
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and, at all times after a CP
Renewal Event, The Depository Trust Company of New York is open for business,
and, if the applicable Business Day relates to any computation or payment to be
made with respect to the Adjusted LIBO Rate, any day on which dealings in dollar
deposits are carried on in the London interbank market.
 
“Canadian Concentration Limit” means, at any time, with respect to all Canadian
Obligors, 2% of the Eligible Receivables Balance at such time.
 
“Canadian Obligor” means any Obligor which if a natural person, is a resident of
Canada, or if a corporation or other business organization, is organized under
the laws of Canada or any other political subdivision thereof and has its chief
executive office in Canada.
 
“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Agent which in each case are
applied to reduce such Capital in accordance with the terms and conditions of
this Agreement; provided that such Capital shall be restored (in accordance with
Section 2.5) in the amount of any Collections or other payments so received and
applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason.
 
 “Change of Control” means (a) the acquisition by any Person, or two or more
Persons (other than the E.T. Meredith Family Stockholders) acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934)  of outstanding
shares of capital stock of the Servicer or the Performance Guarantor (if at such
time the Performance Undertaking has been delivered) having more than fifty
percent (50%) of the combined total voting power of all classes of capital stock
of the Servicer or Performance Guarantor, or (b) Meredith ceases to own,
directly or indirectly, 100% of the outstanding shares of voting stock or other
voting equity interests of any Originator or Seller.
 
“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased, (iii)
which, consistent with the Credit and Collection Policy, would be written off
Seller's books as uncollectible or (iv) which has been identified by Seller as
uncollectible.
 
“Collection Account” means each concentration account, depositary account,
lock-box account or similar

 

--------------------------------------------------------------------------------

 

account in which any Collections are collected or deposited and which is listed
on Exhibit IV.
 
“Collection Account Agreement” means an agreement in form and substance
acceptable to the Agent among one or more Originators, Seller, the Agent and a
Collection Bank.
 
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
 
“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank.
 
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
 
“Commercial Paper” means promissory notes of Conduit issued by Conduit in the
commercial paper market.
 
“Commingling Reserve” means:
 
(a) if either (i) the sum of (A) the cash balance as of the end of the
applicable quarter as represented on Meredith's most recent quarterly financial
statements plus (B) the aggregate availability of the Aggregate Commitments (as
defined in the Credit Agreement) as of the end of such quarter as represented in
such quarterly financial statements is less than $50,000,000, or (ii) the
Consolidated Leverage Ratio (as defined in the Credit Agreement) as of the end
of such quarter as represented in such quarterly financial statements is higher
than 2.50 to 1.00, 10% of the Net Receivables Balance; and
 
(b) otherwise, 0% of the Net Receivables Balance.
 
The applicability of clauses (a) or (b) above shall be determined on the
Amendment Closing Date (based on Meredith's financial statements for the quarter
ended December 31, 2010) and subsequently determined on each date on which
Meredith's financial statements are delivered pursuant to Section 7.1(a), and
such clause shall apply on and from such date of determination until the
subsequent date of determination. Notwithstanding the foregoing, if at any time
during which clauses (a) or (b) apply, the Monthly Report indicates, in a manner
reasonably satisfactory to the Agent, that less than 5% of total Collections
from the previous calendar month were submitted by Obligors directly to Seller
or Servicer (rather than being submitted directly by such Obligors to a Lock-Box
or Collection Account), then the Commingling Reserve shall be 0% for the
following reporting period.
 
“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from (i) Seller and (ii)
Conduit, in an amount not to exceed (i) in the aggregate, the amount set forth
opposite such Financial Institution's name on Schedule A to this Agreement, as
such amount may be modified in accordance with the terms hereof (including,
without limitation, any termination of Commitments pursuant to Section 13.6
hereof) and (ii) with respect to any individual purchase hereunder, its Pro Rata
Share of the Purchase Price therefor.
 
“Commitment Availability” means at any time (a) an amount equal to the aggregate
amount of the Commitments, minus (b) the Aggregate Capital at such time.
 
“Concentration Limit” means, at any time, for any Obligor, 4.00% of the Eligible
Receivables Balance, or such other amount (a “Special Concentration Limit”) for
such Obligor designated by the Agent and set forth on Schedule C, as such
schedule may be modified from time to time by the Agent to add Special
Concentration Limits or to cancel any Special Concentration Limit in accordance
with the proviso of this definition; provided that in the case of an Obligor and
any Affiliate of such Obligor, the Concentration Limit shall be calculated as if
such Obligor and such Affiliate are one Obligor; and provided, further, that
Conduit or the Required Financial Institutions may, upon not less than three
Business Days' notice to Seller, cancel any Special Concentration Limit.
 
“Conduit” means, from the Original Closing Date to and including the Amendment
Closing Date, Falcon Asset Securitization Company LLC, and thereafter, at any
time a commercial paper facility is made a party to this agreement as Conduit by
a Financial Institution, such facility.  If at any time no commercial paper
facility (x) is a party to this agreement and (y) has outstanding Capital under
this Agreement, then any rights of Conduit to provide any consent, instruction
or direction under this Agreement shall instead be exercised by the Agent, any
other rights of Conduit hereunder shall cease, and any other references to
Conduit in this document or in any other Transaction Document shall be without
force and effect.
 

 

--------------------------------------------------------------------------------

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
 
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
 
“CP Costs” means, for each day, the sum of (i) discount or yield accrued on
Pooled Commercial Paper on such day, plus (ii) any and all accrued commissions
in respect of placement agents and Commercial Paper dealers, and issuing and
paying agent fees incurred, in respect of such Pooled Commercial Paper for such
day, plus (iii) other costs associated with funding small or odd-lot amounts
with respect to all receivable purchase facilities which are funded by Pooled
Commercial Paper for such day, minus (iv) any accrual of income net of expenses
received on such day from investment of collections received under all
receivable purchase facilities funded substantially with Pooled Commercial
Paper, minus (v) any payment received on such day net of expenses in respect of
Broken Funding Costs related to the prepayment of any Purchaser Interest of
Conduit pursuant to the terms of any receivable purchase facilities funded
substantially with Pooled Commercial Paper.  In addition to the foregoing costs,
if Seller shall request any Incremental Purchase during any period of time
determined by the Agent in its sole discretion to result in incrementally higher
CP Costs applicable to such Incremental Purchase, the Capital associated with
any such Incremental Purchase shall, during such period, be deemed to be funded
by Conduit in a special pool (which may include capital associated with other
receivable purchase facilities) for purposes of determining such additional CP
Costs applicable only to such special pool and charged each day during such
period against such Capital.
 
“CP Renewal Event” has the meaning provided in Section 1.2.
 
“Credit Agreement” means that certain Credit Agreement dated as June 16, 2010
among Meredith, as borrower, the lenders listed therein, Bank of America, N.A.,
as Administrative Agent and Issuing Lender, JPMorgan Chase Bank, N.A., Wells
Fargo Bank, National Association and BBVA Compass Bank, each as Co-Syndication
Agent, and U.S. Bank National Association, as Documentation Agent, as in effect
on the Amendment Closing Date and as thereafter amended, restated, otherwise
modified or replaced from time to time with the consent of JPMorgan Chase as the
Agent hereunder (it being understood that any amendment, waiver, restatement or
replacement entered into after the Amendment Closing Date to which JPMorgan
Chase in such capacity is not a consenting party shall be disregarded for
purposes of this Agreement).
 
“Credit and Collection Policy” means Seller's credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit VIII hereto, as modified from time to time in accordance
with this Agreement.
 
“Days Sales Outstanding” means, for any Accrual Period, (i) the aggregate
Outstanding Balance of all Receivables as of the last day of the Accrual Period
ending one Accrual Period prior to such Accrual Period, divided by (ii) the
aggregate amount of Collections received during such Accrual Period, multiplied
by (iii) 30.
 
“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable.  Seller shall be deemed
to have received a Collection (but only to the extent of the reduction or
cancellation identified below) of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
any defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller (other than cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction) or (ii) any of the representations or warranties in
Article V are no longer true with respect to any Receivable (in which case,
Seller shall be deemed to have received a Collection in an amount equal to the
Outstanding Balance of such Receivable).
 
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to interest on any such unpaid
Aggregate Unpaids at a rate per annum equal to the sum of the Alternate Base
Rate plus 2.00%.
 
“Default Proxy” means as of the last day of any calendar month, the sum of (i)
the aggregate Outstanding Balance of all Receivables as to which any payment, or
part thereof, remains unpaid for 91-120 days from the original due date for such
payments at such time, and (ii) the aggregate Outstanding Balance of all
Receivables that were written off during such month.  For purposes of this
calculation, all Receivables which are due and payable within less than 30 days
from the original

 

--------------------------------------------------------------------------------

 

billing date shall be deemed to have an original due date of 30 days from the
original billing date.
 
“Default Ratio” means, as of the last day of any calendar month, a percentage
equal to (i) the sum of (a) the aggregate Outstanding Balance of all Receivables
that were Defaulted Receivables at such time and (b) the aggregate Outstanding
Balance of all Receivables which were written off during such month divided by
(ii) the aggregate Outstanding Balance of all Receivables at such time.
 
“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.  For purposes of this definition, all Receivables which are due and
payable within less than 30 days from the original billing date shall be deemed
to have an original due date of 30 days from the original billing date.
 
 “Delinquency Ratio” means, as of the last day of any calendar month, a
percentage equal to (i) the aggregate Outstanding Balance of all Receivables
that were Delinquent Receivables at such time divided by (ii) the aggregate
Outstanding Balance of all Receivables at such time.
 
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 31-60 days from the original due date for such
payment.  For purposes of this definition, all Receivables which are due and
payable within less than 30 days from the original billing date shall be deemed
to have an original due date of 30 days from the original billing date.
 
“Dilution Horizon Ratio” means, as of the last day of any calendar month, a
percentage equal to (i) the aggregate Originator Sales during the three (3) most
recently ended calendar months divided by (ii) the Net Receivables Balance as of
such date.
 
“Dilution Percentage” means as of the last day of any calendar month, a
percentage equal to the greater of (i) 5.00% and (ii) the following calculation:
 
 (2.25 x ED) + ((DS-ED) x DS/ED) x DHR
 
where:
 
ED                      =           the Expected Dilution Ratio at such time.
 
DS                      =           the Dilution Spike Ratio at such time
 
DHR                   =           the Dilution Horizon Ratio at such time
 
“Dilution Ratio” means, as of the last day of any calendar month, a percentage
equal to (i) the aggregate amount of Dilutions (other than Dilutions arising
from the return of books) which occurred during such calendar month, divided by
(ii) the aggregate Originator Sales during the calendar month ending two (2)
calendar months prior to such calendar month.
 
“Dilution Reserve” means, on any date, an amount equal to the Dilution
Percentage as of the most recently ended calendar month multiplied by the Net
Receivables Balance at such time.
 
“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
 
“Dilution Spike Ratio” means, as of the last day of any calendar month, a
percentage equal to the highest three-month rolling average of the Dilution
Ratios as of the last day of any of the twelve (12) months then most recently
ended.
 
“Discount Rate” means, the Adjusted LIBO Rate or the Alternate Base Rate, as
applicable, with respect to each Purchaser Interest of the Financial
Institutions.
 
“Eligible Receivable” means, at any time, a Receivable:
 
(i)           the Obligor of which (a) if a natural person, is a resident of the
United States or Canada, or if a corporation or other business organization, is
organized under the laws of the United States or Canada or any political

 

--------------------------------------------------------------------------------

 

subdivision thereof and has its chief executive office in the United States or
Canada, (b) is not an Affiliate of any of the parties hereto; or (c) is a
government or a governmental subdivision or agency;
 
(ii)           which is not owing from an Obligor as to which more than 10% of
the aggregate Outstanding Balance of all Receivables owing from such Obligor are
more than 90 days past the original due date provided, that for purposes of this
clause (ii), all Receivables which are due and payable within less than 30 days
from the original billing date shall be deemed to have an original due date of
30 days from the original billing date,
 
(iii)           which is not a Charged-Off  Receivable or a Defaulted Receivable
 
(iv)           which by its terms is due and payable within not more than 60
days of the original billing date therefore,
 
(v)           which is an “account” or a “payment intangible” within the meaning
of Section 9-102 of the UCC of all applicable jurisdictions,
 
(vi)           which is denominated and payable only in United States dollars in
the United States,
 
(vii)           which arises under a Contract, which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms subject to no offset, counterclaim or other defense
(other than potential discharge in bankruptcy) (it being understood that only a
portion of a Receivable equal to the amount of such offset, counterclaim or
defense shall be deemed not to be an Eligible Receivable),
 
(viii)           which arises under a Contract which (A) does not require the
Obligor under such Contract to consent to the transfer, sale or assignment of
the rights and duties of the applicable Originator or any of its assignees under
such Contract and (B) other than in connection with a Contract for custom
publishing services, does not contain a confidentiality provision that purports
to restrict the ability of any Purchaser to exercise its rights under this
Agreement, including, without limitation, its right to review the Contract,
 
(ix)           which arises under a Contract that contains an obligation to pay
a specified sum of money, contingent only upon the sale of goods or the
provision of services by the applicable Originator,
 
(x)           which, together with the Contract related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Contract related thereto is in violation of any such law, rule or regulation,
except where such violation could not be reasonably expected to have a Material
Adverse Effect,
 
(xi)           which satisfies all material requirements of the Credit and
Collection Policy,
 
(xii)           which was generated in the ordinary course of the applicable
Originator's business,
 
(xiii)           which arises solely from the sale of goods or the provision of
services to the related Obligor (or its advertising customer, or if the Obligor
is the advertiser, such advertiser's agency) by the applicable Originator, and
not by any other Person (in whole or in part),
 
(xiv)           which is not subject to any right of rescission, set-off,
counterclaim, any other defense (other than potential discharge in bankruptcy,
but including defenses arising out of violations of usury laws) (it being
understood that only a portion of a Receivable equal to the amount of such
set-off, counterclaim or defense shall be deemed not to be an Eligible
Receivable) of the applicable Obligor against the applicable Originator or any
other Adverse Claim other than Permitted Liens, and the Obligor thereon holds no
right as against the applicable Originator to cause such Originator to
repurchase the goods or merchandise the sale of which shall have given rise to
such Receivable (except with respect to sale discounts effected pursuant to the
Contract, or defective goods returned in accordance with the terms of the
Contract),
 
(xv)           as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor, other than with respect to a

 

--------------------------------------------------------------------------------

 

Receivable which arises from an obligation of the Obligor to make progress
payments, and
 
(xvi)           all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to Seller under and in
accordance with the Receivables Sale Agreement, and Seller has good and
marketable title thereto free and clear of any Adverse Claim other than
Permitted Liens.
 
“Eligible Receivables Balance” means, on any date of determination, the
aggregate Outstanding Balance of all Eligible Receivables.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“E.T. Meredith Family Stockholders” means (a) the lineal descendants by blood or
adoption of E.T. Meredith (“descendants”) and the spouses and surviving spouses
of such descendants; (b) any estate, trust, guardianship, custodianship or other
fiduciary arrangement for the primary benefit of any one or more individuals
described in clause (a) above; and (c) any corporation, partnership, limited
liability company or other business organization so long as (i) one or more
individuals or entities described in clauses (a) and (b) above possess, directly
or indirectly, the power to direct or cause the direction of, the management and
policies of such corporation, partnership, limited liability company or other
business organization and (ii) substantially all of the ownership, beneficial or
other equity interests in such corporation, partnership, limited liability
company or other business organization are owned, directly or indirectly, by one
or more individuals or entities described in clauses (a) and (b) above.
 
“Expected Dilution Ratio” means, as of the last day of any calendar month, the
average of the Dilution Ratios in respect of such month and the eleven (11)
immediately preceding months.
 
“Facility Termination Date” means the earliest to occur of (i) the day that is
15 days after Seller either (x) has actual knowledge, or (y) receives written
notice from the Agent, that the conditions precedent set forth in Section 6.2
were not satisfied, (ii) the Business Day immediately prior to the occurrence of
a Termination Event set forth in Section 9.1(d)(ii), (iii) the Business Day
specified in a written notice from the Agent following the occurrence of any
other Termination Event, (iv) the Scheduled Termination Date and (v) the date
which is ten (10) Business Days after the Agent's receipt of written notice from
Seller that it wishes to terminate the facility evidenced by this Agreement.
 
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.
 
“Fee Letter” means (i) prior to the Amendment Closing Date, that certain letter
agreement dated as of April 9, 2002 among Seller, Originator and the Agent, as
amended or modified and in effect from time to time, and (ii) from and including
the Amendment Closing Date, that certain fourth amended and restated Fee Letter,
dated as of the date hereof, as it may be amended, restated or modified from
time to time.
 
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
 
“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.
 
“Funding Agreement” means any agreement or instrument executed by any Funding
Source with or for the benefit of Conduit.
 
“Funding Source” means (i) any Financial Institution or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to Conduit in connection with this
Agreement (either alone or together with other similar facilities).
 
“GAAP”  means generally accepted accounting principles in effect in the United
States of America from time

 

--------------------------------------------------------------------------------

 

to time.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, but not limited to, any court, and any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
 
“Governmental Concentration Limit” means, at any time, with respect to all
Governmental Obligors, 3% of the Eligible Receivables Balance at such time.
 
“Governmental Obligor” means any Obligor that is a Governmental Authority, other
than any hospital owned by any state or commonwealth of the United States or any
political subdivision thereof.
 
“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.
 
“Indebtedness” of a Person means such Person's (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person's business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.
 
“Independent Director” means a member of the Board of Directors of Seller who
satisfies the requirements for an “Independent Director” as set forth in
Seller's Certificate of Incorporation.
 
“JPMorgan Chase” means JPMorgan Chase Bank, N.A. in its individual capacity and
its successors.
 
“LIBO Rate” means, with respect to any Tranche Period, the rate appearing on
Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page of
such page) providing rate quotations comparable to those currently provided on
such page of such page, as determined by the Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Tranche Period, as the rate for
dollar deposits with a maturity comparable to such Tranche Period.  In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Tranche Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Tranche Period are
offered by the principal London office of the Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Tranche Period.
 
“Lien Reserve” means the dollar amount specified by the Agent pursuant to a
notice described in the definition of Permitted Lien.
 
“Liquidity Termination Date” means, from and after a CP Renewal Event, the
“Commitment Termination Date” or any other similar date as defined in any
Funding Agreement then effective in connection with this Agreement.
 
“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.
 
“Loss Horizon Ratio” means, as of the last day of any calendar month, a
percentage equal to (i) the aggregate Originator Sales during the three-month
period ended on such date, divided by (ii) the Net Receivables Balance as of
such date.
 
“Loss Percentage” means, as of the last day of any calendar month, the greater
of (i) 20.00% and (ii)(A) 2.25 times (B) the Loss Ratio as of such date, times
(C) the Loss Horizon Ratio as of such date.
 
“Loss Ratio” means, as of the last day of any calendar month, a percentage equal
to the highest three-month rolling average Reserve Default Ratio as of the last
day of any of the twelve (12) months then most recently ended.
 

 

--------------------------------------------------------------------------------

 

“Loss Reserve” means, on any date, an amount equal to the Loss Percentage as of
the last day of the most recently ended calendar month multiplied by the Net
Receivables Balance at such time.
 
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, taken as a
whole, (ii) the ability of any Seller Party to perform its obligations under
this Agreement or the Performance Guarantor to perform its obligations under the
Performance Undertaking from and after the time, if any, when it is required to
be delivered, (iii) the legality, validity or enforceability of this Agreement
or any other Transaction Document, (iv) any Purchaser's interest in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or the Collections with respect thereto, or (v) the
collectibility of the Receivables generally or of any material portion of the
Receivables.
 
“Material Business Unit” means, on any date of determination:  (a) any
television station owned by Meredith that generated more than 10% of the total
Receivables generated by the Originators in the twelve (12) months then most
recently ended or (b) Meredith's magazine publishing business.
 
“Material Originator” means (a) Meredith and (b) any other Originator that would
constitute a Material Business Unit of Meredith if it were not a separate
entity.
 
“Meredith” has the meaning set forth in the preamble to this Agreement.
 
“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.
 
“Net Receivables Balance” means, at any time, the Eligible Receivables Balance
at such time reduced by the sum of (a) the aggregate amount by which the
Eligible Receivables Balance of each Obligor and its Affiliates exceeds the
Concentration Limit for such Obligor, (b) the amount, if any, by which the
Eligible Receivables Balance which are due and payable 31 or more days and less
than 60 days after their original billing dates exceeds 20% of the Eligible
Receivables Balance, (c) the aggregate amount by which the Eligible Receivables
Balance of all Governmental Obligors exceeds the Governmental Concentration
Limit, (d) the aggregate amount by which the Eligible Receivables Balance of all
Canadian Obligors exceeds the Canadian Concentration Limit, and (e) the
aggregate amount by which the Eligible Receivables Balance which arise from an
obligation of the Obligor to make progress payments exceeds 1% of the Eligible
Receivables Balance.
 
 “Non-Renewing Financial Institution” has the meaning set forth in Section
13.6(a).
 
“Obligations” shall have the meaning set forth in Section 2.1.
 
“Obligor” means a Person obligated to make payments pursuant to a Contract.
 
“Original Agreement” has the meaning set forth in the Preliminary Statements.
 
“Original Closing Date” means April 9, 2002.
 
“Originator” has the meaning set forth in the Receivables Sale Agreement.
 
“Originator Sales” means, in respect of any period, aggregate sales by the
Originators that shall have given rise to Receivables in accordance with
generally accepted accounting principles.
 
“Outstanding Balance” means, of any Receivable, at any time, the then
outstanding principal balance thereof.
 
“Participant” has the meaning set forth in Section 12.2.
 
“Parent Guarantee” means the Parent Guaranty dated the date hereof, duly
executed by Meredith in favor of the Agent for the benefit of Conduit and the
Financial Institutions, as it may be amended, restated or modified from time to
time in accordance with its terms.
 
“Parent Guarantor” means Meredith in its capacity as Guarantor under the Parent
Guarantee.
 
“Performance Guarantor” means Meredith in its capacity as Performance Guarantor
under the Performance

 

--------------------------------------------------------------------------------

 

Undertaking from and after the time, if any, when it is required to be
delivered.
 
“Performance Undertaking” means a performance undertaking in substantially the
form of Exhibit VII to the Sale Agreement, duly executed by Meredith in favor of
the Seller and its assigns, as it may be amended, restated or modified from time
to time in accordance with its terms.
 
“Permitted Liens” means (a) the liens described in a written notice from the
Agent to Seller and designated as “Permitted Liens” for purposes of the
Transaction Documents, and (b) other liens securing obligations not greater than
$500,000.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Pooled Commercial Paper” means Commercial Paper notes of Conduit subject to any
particular pooling arrangement by Conduit, but excluding Commercial Paper issued
by Conduit for a tenor and in an amount specifically requested by any Person in
connection with any agreement effected by Conduit.
 
“Potential Termination Event” means an event which, without remedial action and
with the passage of time or the giving of notice, or both, would constitute a
Termination Event.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Pro Rata Share” means, for each Financial Institution, a percentage equal to
(i) the Commitment of such Financial Institution, divided by (ii) the aggregate
amount of all Commitments of all Financial Institutions hereunder, adjusted as
necessary to give effect to the application of the terms of Section 13.6.
 
“Proposed Reduction Date” has the meaning set forth in Section 1.3.
 
“Purchase Limit” means $100,000,000.
 
“Purchase Notice” has the meaning set forth in Section 1.2.
 
“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Receivables Balance (less
the Aggregate Reserves) on the applicable purchase date over the aggregate
outstanding amount of Aggregate Capital determined as of the date of the most
recent Monthly Report, taking into account such proposed Incremental Purchase.
 
“Purchasers” means Conduit and each Financial Institution.
 
“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable.  Each such undivided percentage interest
shall equal:
 
C
NRB - AR

 
where:
 
C           = the Capital of such Purchaser Interest.
 

 

--------------------------------------------------------------------------------

 

AR           = the Aggregate Reserves.
 
NRB         = the Net Receivables Balance.
 
Such undivided percentage ownership interest shall be initially computed on its
date of purchase.  Thereafter, until the Facility Termination Date, each
Purchaser Interest shall be automatically recomputed (or deemed to be
recomputed) on each day prior to the Facility Termination Date.  The variable
percentage represented by any Purchaser Interest as computed (or deemed
recomputed) as of the close of the business day immediately preceding the
Facility Termination Date shall remain constant at all times thereafter.
 
“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).
 
“Receivable” means any “Receivable” under and as defined in the Receivables Sale
Agreement in which Seller now has or hereafter acquires any right.
 
“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of April 9, 2002, among Originators and Seller, as the same may be
amended, restated or otherwise modified from time to time.
 
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
 
“Reduction Notice” has the meaning set forth in Section 1.3.
 
“Regulatory Change” has the meaning set forth in Section 10.2(a).
 
“Reinvestment” has the meaning set forth in Section 2.2.
 
“Related Security” means, with respect to any Receivable:
 
(i)           any “Related Security” under and as defined in the Receivables
Sale Agreement in which Seller now has or hereafter acquires any right,
 
(ii)           all of Seller's right, title and interest in, to and under the
Receivables Sale Agreement in respect of such Receivable,
 
(iii)           all of Seller's right, title and interest in, to and under the
Performance Undertaking from and after the time, if any, when it is required to
be delivered, and
 
(iv)           all proceeds of any of the foregoing.
 
“Required Financial Institutions” means, at any time, Financial Institutions
with Commitments in excess of 50% of the Purchase Limit.
 
“Reserve Default Ratio” means, as of the end of any calendar month, a percentage
equal to (i) the Default Proxy as of such date divided by (ii) sales during the
calendar month ending four (4) calendar months prior to such calendar month.
 
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to the Originator or its
Affiliates in reimbursement of actual management services performed).
 

 

--------------------------------------------------------------------------------

 

“Scheduled Termination Date” means April 25, 2013.
 
“SEC” means the United States Securities and Exchange Commission or any
successor regulatory body.
 
“Seller” has the meaning set forth in the preamble to this Agreement.
 
“Seller Party” means each of (a) Seller, and (b) at any time while Meredith or
one of its Affiliates is acting as Servicer or Parent Guarantor, or at any time
after the Performance Undertaking is delivered, Performance Guarantor, Meredith.
 
“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.
 
“Servicing Fee” has the meaning set forth in Section 8.6.
 
“Settlement Date” means (A) the 17th day of each month (or if any such day is
not a Business Day, the next succeeding Business Day), and (B) the last day of
the relevant Tranche Period in respect of each Purchaser Interest of the
Financial Institutions.
 
“Settlement Period”  means (A) in respect of each Purchaser Interest of Conduit,
the immediately preceding Accrual Period, and (B) in respect of each Purchaser
Interest of the Financial Institutions, the entire Tranche Period of such
Purchaser Interest.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System to which the
Agent is subject with respect to the Adjusted LIBO Rate, for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors of the Federal Reserve System).  Such reserve percentage
shall include those imposed pursuant to such Regulation D.  Purchaser Interests
accruing Yield at the Adjusted LIBO Rate shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Financial Institution under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of Seller.
 
 “Terminating Financial Institution” has the meaning set forth in Section
13.6(a).
 
“Terminating Tranche” has the meaning set forth in Section 4.3(b).
 
“Termination Date” has the meaning set forth in Section 2.2.
 
“Termination Event” has the meaning set forth in Article IX.
 
“Termination Percentage” has the meaning set forth in Section 2.2.
 
“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution:
 
(a) if Yield for such Purchaser Interest is calculated on the basis of the
Adjusted LIBO Rate (other than as a component of the definition of “Alternate
Base Rate”), a period of one, two, three or six months, or such other period as
may be selected by Seller, commencing on a Business Day selected by Seller
pursuant to this Agreement. Such Tranche Period shall end on the day in the
applicable succeeding calendar month which corresponds numerically to the
beginning day of such Tranche Period, provided, however, that if there is no
such numerically corresponding day in such succeeding month, such Tranche Period
shall end on the last Business Day of such succeeding month; or
 

 

--------------------------------------------------------------------------------

 

(b) if Yield for such Purchaser Interest is calculated on the basis of the
Alternate Base Rate, a period commencing on a Business Day selected by Seller,
provided no such period shall exceed one month.
 
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the Adjusted LIBO Rate, (i)
if such next succeeding Business Day falls in a new month, such Tranche Period
shall end on the immediately preceding Business Day, and (ii) if such Tranche
Period commences on the last Business Day of a month (or on a day for which
there is no numerically corresponding day in the last month of such Tranche
Period), such Tranche Period shall end on the last Business Day of the last
month of such Tranche Period. In the case of any Tranche Period for any
Purchaser Interest which commences before the Facility Termination Date and
would otherwise end on a date occurring after the Facility Termination Date,
such Tranche Period shall end on the Facility Termination Date. The duration of
each Tranche Period which commences after the Facility Termination Date shall be
of such duration as selected by the Agent.
 
“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Performance Undertaking (from and after the time, if any, when it is required to
be delivered), the Parent Guarantee, the Fee Letter, the Subordinated Notes (as
defined in the Receivables Sale Agreement) and all other instruments, documents
and agreements executed and delivered in connection herewith.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Yield” means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, an amount equal to the product of the applicable
Discount Rate for each Purchaser Interest multiplied by the Capital of such
Purchaser Interest for each day elapsed during such Tranche Period, annualized
on a 360 day basis, other than as described in clause (i) of Section 1.4.
 
“Yield & Servicing Reserve” means, on any date, an amount equal to 1.5%
multiplied by the Net Receivables Balance at such time.
 
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
Illinois, and not specifically defined herein, are used herein as defined in
such Article 9.
 

 